Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 1 of 93 PageID #: 401




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


In re: Seroquel XR (Extended Release
                                                         Master Dkt No. 20-1076-CFC
Quetiapine Fumarate) Antitrust Litigation


This Document Relates To:
                                                         JURY TRIAL DEMANDED
All Direct Purchaser Class Actions




       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

      Plaintiffs J M Smith Corporation d/b/a, Smith Drug Company and KPH

Healthcare Services, Inc. a/k/a Kinney Drugs, Inc. (“Plaintiffs”), on behalf of

themselves and all others similarly situated, bring this Class Action Complaint

against AstraZeneca Pharmaceuticals L.P.; AstraZeneca L.P. (collectively,

“AstraZeneca”); Handa Pharmaceuticals, LLC (“Handa”); and Par Pharmaceutical,

Inc. (“Par”) (together, AstraZeneca, Handa and Par are “Defendants”), for

Defendants’ violations of the antitrust laws concerning the pharmaceutical drug

Seroquel XR® (quetiapine fumarate extended-release tablets) (“Seroquel XR”).

Based on (a) personal knowledge, (b) the investigations of counsel, and (c)

information and belief, Plaintiffs allege:
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 2 of 93 PageID #: 402




                     I.      NATURE OF THE ACTION

      1.     This is a civil antitrust action seeking treble damages arising out of

Defendants’ anticompetitive conduct that delayed generic competition in the United

States and its territories for Seroquel XR, a prescription drug product approved by

the U.S. Food and Drug Administration (“FDA”) in the United States for (1) add-on

treatment to an antidepressant for patients with major depressive disorder (“MDD”)

who did not have an adequate response to antidepressant therapy; (2) acute

depressive episodes in bipolar disorder; (3) acute manic or mixed episodes in bipolar

disorder alone or with lithium or divalproex; (4) long-term treatment of bipolar

disorder with lithium or divalproex; and (5) schizophrenia. Plaintiffs seek

overcharge damages arising from AstraZeneca’s unlawful agreements with

Handa and Accord Pharmaceuticals, Inc. (“Accord”) not to compete in the market

for Seroquel XR and corresponding generic versions thereof in the United

States.1 As set forth below, Handa subsequently assigned this unlawful

agreement to Par, which performed the agreement, sold generic Seroquel XR

at supracompetitive prices, and shared the illicit gains with Handa.

      2.     Prior to the market entry of generic versions of Seroquel XR,

AstraZeneca’s U.S. sales of branded Seroquel XR exceeded $1 billion annually.



1
  “United States” is defined herein to include the United States, its territories,
possessions, and the Commonwealth of Puerto Rico.

                                         2
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 3 of 93 PageID #: 403




      3.    Generic manufacturers Handa and Accord recognized the huge market

potential for generic versions of Seroquel XR and, between June and December of

2008, each became the first generic drug maker to file an Abbreviated New Drug

Application (“ANDA”) with the FDA seeking approval to market certain strengths

of generic extended-release quetiapine fumarate tablets. Handa was the first to

submit an ANDA (No. 90-482) for the 50mg, 150mg, 200mg and 300mg strengths

of extended-release quetiapine fumarate tablets, with Seroquel XR as its Reference

Listed Drug.2 On June 18, 2008, Accord became the first generic drug maker to file

an ANDA (No. 90-681) for the 400mg strength of extended-release quetiapine

fumarate tablets, with Seroquel XR as the Reference Listed Drug.3 Handa filed an

ANDA for the 400mg strength thereafter.4


2
   See Final Approval Letter from Carol Holquist, Deputy Director, Office of
Regulatory Operations, FDA, to Meredith Selby, Senior Director, Regulatory
Affairs,   at   Par    Pharmaceutical    Inc.,   at    2    (May   9,   2017),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/090482Orig1s000l
tr.pdf.
3
  See Final Approval Letter from Carol Holquist, Deputy Director, Office of
Regulatory Operations, FDA, to Sabita Nair, Senior Director, Regulatory Affairs,
Accord       Healthcare      Inc.,      at     2       (Nov.      1,     2016),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2016/090681Orig1s000
TAltr.pdf; FDA, Paragraph IV Patent Certifications (Dec. 1, 2020),
https://www.fda.gov/media/133240/download.
4
   See Final Approval Letter from Carol Holquist, Deputy Director, Office of
Regulatory Operations, FDA, to Meredith Selby, Senior Director, Regulatory
Affairs,   at   Par    Pharmaceutical    Inc.,   at    2    (May   9,   2017),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/090482Orig1s000l
tr.pdf.

                                        3
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 4 of 93 PageID #: 404




         4.     Pursuant to 21 U.S.C. § 355(j)(2)(B), Handa sent AstraZeneca four

separate Paragraph IV notice letters dated July 10, 2008, July 23, 2008, October 16,

2008, and November 14, 2008.5 Accord sent AstraZeneca two separate Paragraph

IV notice letters dated September 5, 2008 and January 23, 2009.6 In the Paragraph

IV notice letters, Handa and Accord each certified that they would seek final FDA

approval to market, and intended to launch, their generic Seroquel XR products prior

to the expiration of the follow-on patent purportedly covering Seroquel XR, U.S.

Patent No. 5,948,437 (the “’437 Patent”), which Handa and Accord claimed was

invalid and/or would not be infringed by Handa’s and Accord’s respective proposed

generic Seroquel XR products.

         5.     The ’437 Patent expired on May 28, 2017.

         6.     On July 28, 2008, AstraZeneca filed a complaint against Handa in the

United States District Court for the District of New Jersey, alleging that Handa’s

filing of its ANDA No. 90-482 relating to its 200mg, 300mg and 400mg strengths

of generic Seroquel XR infringed the ’437 Patent under 35 U.S.C. § 271(e)(2)(A).7

         7.     On October 28, 2008, AstraZeneca filed a complaint against Handa in

the United States District Court for the District of New Jersey, alleging that Handa’s


5
 Stipulated Facts ¶ 26, ECF No. 156-1, AstraZeneca Pharmaceuticals et al. v.
Handa Pharmaceuticals LLC, 3:10-cv-01835-JAP-TJB (D.N.J.).
6
    Id. ¶ 27.
7
    Id. ¶ 34.

                                           4
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 5 of 93 PageID #: 405




filing of its ANDA No. 90-482 relating to its 50mg strength of generic Seroquel XR

infringed the ’437 Patent under 35 U.S.C. § 271(e)(2)(A).8

         8.     On December 8, 2008, AstraZeneca filed a complaint against Handa in

the United States District Court for the District of New Jersey, alleging that Handa’s

filing of its ANDA No. 90-482 relating to its 150mg strength of generic Seroquel

XR infringed the ’437 Patent under 35 U.S.C. § 271(e)(2)(A).9

         9.     The foregoing three lawsuits filed by AstraZeneca against Handa were

consolidated, and are collectively referred to herein as the “Handa Seroquel XR

Patent Litigation.”

         10.    AstraZeneca filed two patent infringement lawsuits against Accord

regarding the two Accord Paragraph IV certification notice letters. First, on

September 26, 2008, AstraZeneca filed civil action no. 08-cv-04804 against Accord

in the District of New Jersey in connection with Accord’s notice letter dated

September 5, 2008.10 Second, on February 10, 2009, AstraZeneca filed civil action

no. 09-cv-00619 against Accord in the District of New Jersey in connection with

Accord’s notice letter dated January 23, 2009. These lawsuits against Accord are

collectively referred to as the “Accord Seroquel XR Patent Litigation.”



8
    Id. ¶ 35.
9
    Id. ¶ 36.
10
     Id. ¶¶ 37-38.

                                           5
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 6 of 93 PageID #: 406




      11.    Over the course of the Handa Seroquel XR Patent Litigation, it became

clear that Handa’s proposed generic version of Seroquel XR would not infringe the

’437 Patent. The ’437 Patent did not broadly claim the chemical compound

quetiapine, or even its salt quetiapine fumarate. Instead, the ’437 Patent narrowly

claimed very specific formulations of quetiapine fumarate, each of which requires a

“gelling agent.” The Honorable Joel A. Pisano, who presided over the Accord

Seroquel XR Patent Litigation and the Handa Seroquel XR Patent Litigation,

construed “gelling agent” to mean “any substance which forms a gel when in contact

with water.” But Handa’s proposed generic version of Seroquel XR used

hydrogenated vegetable oil, which is hydrophobic, not even miscible with water, i.e.,

it does not form a homogeneous mixture with water, and not a “gelling agent” under

the district court’s claim construction.

      12.    The District Court issued a claim construction opinion applicable in

both the Handa Seroquel XR Patent Litigation and the Accord Seroquel XR Patent

Litigation on November 30, 2010.

      13.    On December 9, 2010, the FDA granted tentative approval to Handa’s

ANDA for generic Seroquel XR in all strengths, determining that Handa’s ANDA

for generic Seroquel XR was approvable and satisfied all bioequivalence; chemistry,




                                           6
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 7 of 93 PageID #: 407




manufacturing, and controls (“CMC”); and labeling requirements.11 The approval

was not final due to the Handa Seroquel XR Patent Litigation as filed by

AstraZeneca which resulted in a regulatory-imposed 30-month stay on the ability of

FDA to grant final approval (the 30 month period commencing upon the filing of the

lawsuits in 2008).

      14.   Under the District Court’s claim construction, AstraZeneca was very

likely to lose the litigation over the ’437 Patent. Rather than face the risk that

Handa’s proposed generic versions of Seroquel XR would be found not to infringe

the ’437 Patent, AstraZeneca induced Handa with a large “reverse payment” (i.e., a

payment from the patent holder, AstraZeneca, to the alleged infringer, Handa), to

quit the patent fight and not compete with AstraZeneca for up to five years.

      15.   Specifically, on or about September 29, 2011, and after a period of

negotiation, AstraZeneca and Handa entered into a settlement agreement concerning

Handa’s ANDA No. 90-482 (the “Handa Non-Compete Agreement”).12 Under the



11
   See Tentative Approval Letter from Keith Webber, Deputy Director Office of
Pharmaceutical Science, FDA, to Maggie Chang, Executive Vice President, Quality
Affairs,   Handa    Pharmaceuticals,     LLC,    at    1    (Dec.   9,   2010),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2010/090482s000ltr.pdf
.
12
   See US District Court Finds SEROQUEL XR Formulation Patent Valid and
Infringed                  (Mar.                29,                  2012),
https://www.businesswire.com/news/home/20120329006628/en/District-Court-
Finds-SEROQUEL-XR-Formulation-Patent (“On September 29, 2011, AstraZeneca

                                         7
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 8 of 93 PageID #: 408




terms of the Handa Non-Compete Agreement, Handa agreed to quit the patent fight

and delay its launch of generic extended-release quetiapine fumarate in the 50mg,

150mg, 200mg, 300mg strengths until November 1, 2016 (and also agreed to quit

the patent fight as to the 400mg strength as well, for which Handa was not the first

filer). In exchange for Handa’s delayed generic launch, AstraZeneca agreed not to

compete with Handa by launching an authorized generic Seroquel XR (the brand

product packaged and sold as a less-expensive generic, sometimes referred to as an

“AG”) during the first 180 days after Handa’s launch, i.e., between November 1,

2016 and April 30, 2017. Upon information and belief, Handa also acquired the right

to obtain generic product from AstraZeneca to sell as its own for at least a 180-day

period commencing November 1, 2016.

      16.   But for the Handa Non-Compete Agreement, Handa would not have

agreed to delay launching 50mg, 150mg, 200mg, 300mg strengths of generic

Seroquel XR until November 1, 2016 (which included delaying its pursuit of final

approval for its ANDA regarding these strengths and commercial manufacturing

thereof) and AstraZeneca would not have agreed to delay launching an authorized

generic in these strengths to compete with Handa’s generic product until May 1,

2017. The purpose and effect of the Handa Non-Compete Agreement was to delay



granted Handa a license to the 5,948,437 patent effective November 1, 2016, or
earlier under certain circumstances.”).

                                         8
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 9 of 93 PageID #: 409




lower-priced generic competition with AstraZeneca’s branded Seroquel XR product

for up to five years, and to eliminate competition for generic extended-release

quetiapine fumarate from an AG in the 50mg, 150mg, 200mg, 300mg strengths

during Handa/Par’s 180-day period of generic exclusivity (as described below),

thereby generating enormous windfalls for AstraZeneca and Handa (and eventually

Par).

        17.   On October 29, 2012, Par announced that it had acquired Handa’s

ANDA No. 90-482.13 Par’s press release stated that it:

        entered into an exclusive acquisition and license agreement with Handa
        Pharmaceuticals, LLC to acquire Handa’s Abbreviated New Drug
        Application (ANDA) for quetiapine fumarate extended-release tablets,
        the generic version of AstraZeneca's Seroquel XR®. Handa believes it
        is the first applicant to file an ANDA containing a paragraph IV
        certification for the 50 mg, 150 mg, 200 mg and 300 mg strengths of
        the product, which would potentially provide 180 days of marketing
        exclusivity . . . .

        Under the terms of the agreement, Par has made a payment for the
        ANDA and for exclusive rights to market, sell and distribute quetiapine
        fumarate extended-release tablets in the U.S. under the ANDA, subject
        to its final approval by the U.S. Food and Drug Administration. Par
        will receive a share of profits from the sales of the product. Under the
        terms of a prior settlement agreement with AstraZeneca, which has
        been assigned to Par, Par has a license to enter the U.S. market with
        quetiapine fumarate extended-release tablets on November 1, 2016 or
        earlier under certain circumstances.

13
   See Par Pharmaceutical Acquires Rights to Market and Distribute Generic
Seroquel XR® in the U.S. (Oct. 29, 2012), https://www.prnewswire.com/news-
releases/par-pharmaceutical-acquires-rights-to-market-and-distribute-generic-
seroquel-xr-in-the-us-176239031.html.

                                           9
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 10 of 93 PageID #: 410




      18.    A press release Handa issued on May 10, 2017 confirms that Handa and

Par agreed, as part of their acquisition and license agreement, to share in the illicit

profits from the Handa Non-Compete Agreement. The press release states, “Par’s

Quetiapine XR ANDA was developed by Handa and acquired by Par on August 3,

2012. Handa retains the right to a portion of profits from the sale of the product,

pursuant to its agreement with Par.”14 By acquiring Handa’s ANDA, acquiring an

assignment of the Handa Non-Compete Agreement, agreeing to divide the illicit

gains therefrom, performing the delay provisions thereof, and selling generic

Seroquel XR at supracompetitive prices, Par became an active participant and co-

conspirator in the pre-existing conspiracy between Handa and AstraZeneca and Par

is, like Handa and AstraZeneca, jointly and severally liable for all harm flowing from

it.

      19.    On information and belief, Accord and AstraZeneca entered into an

agreement similar to the Handa Non-Compete Agreement, which included a similar

reverse payment from the patent holder, AstraZeneca, to the alleged infringer,

Accord, to quit the patent fight and not compete with AstraZeneca for up to five




14
   Handa Pharmaceuticals, Inc. Announces FDA Approval for Generic Version of
AstraZeneca’s SEROQUEL XR® Extended Release Tablets (May 10, 2017),
https://handapharma.com/handa-pharmaceuticals-inc-announces-fda-approval-for-
generic-version-of-astrazenecas-seroquel-xr-extended-release-tablets/.

                                          10
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 11 of 93 PageID #: 411




years. Specifically, on or about October 5, 2011,15 prior to the end of any trial,

Accord and AstraZeneca entered into an agreement pursuant to which Accord agreed

to delay its launch of the 400mg strength of generic Seroquel XR, for which Accord

was the first ANDA filer, until November 1, 2016, and AstraZeneca agreed to not

launch an authorized generic version of the 400mg strength for 180 days thereafter.

Pursuant to this agreement, Accord in fact did not launch its generic 400mg Seroquel

XR product until November 1, 2016, and AstraZeneca did not launch an authorized

generic version of Seroquel XR 400mg until May 1, 2017. The Accord-AstraZeneca

settlement agreement is referred to as the “Accord Non-Compete Agreement.”

      20.   But for the Accord Non-Compete Agreement, Accord would not have

agreed to delay launching the 400mg strength of generic Seroquel XR until

November 1, 2016 (which included delaying its pursuit of final approval for its

ANDA regarding these strengths and commercial manufacturing thereof) and

AstraZeneca would not have agreed to delay launching an authorized generic in this

strength to compete with Accord’s generic product until May 1, 2017. The purpose

and effect of the Accord Non-Compete Agreement was to delay lower-priced



15
   AstraZeneca enters into a settlement agreement with Accord Healthcare, Inc. and
Intas Pharmaceuticals Ltd regarding US SEROQUEL XR® patent litigation (Oct.
5,              2011),             https://www.astrazeneca.com/media-centre/press-
releases/2011/AstraZeneca-enters-into-a-settlement-agreement-with-Accord-
Healthcare-Inc-and-Intas-Pharmaceuticals-Ltd-regarding-US-SEROQUEL-XR-
patent-litigation-05102011.html#modal-historic-confirmation.

                                        11
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 12 of 93 PageID #: 412




generic competition with AstraZeneca’s branded Seroquel XR product for up to five

years, and to eliminate competition for generic extended-release quetiapine fumarate

from an AG during Accord’s 180-day period of generic exclusivity, thereby

generating enormous windfalls for AstraZeneca and Accord.

      21.      On November 1, 2016, Par began selling 50mg, 150mg, 200mg, 300mg

generic Seroquel XR and Accord began selling 400mg generic Seroquel XR.16

      22.      On May 1, 2017 (180 days later), AstraZeneca launched authorized

generic versions of Seroquel XR in the 50mg, 150mg, 200mg, 300mg, and 400mg

strengths.17

      23.      Several other generic competitors launched their own versions of

generic Seroquel XR (in all strengths) in or around early May 2017.

      24.      Because of the unlawful Handa Non-Compete Agreement and Accord

Non-Compete Agreement (together, the “Non-Compete Agreements”), no less-

expensive generic Seroquel XR was available for Plaintiffs and other members of

the Class (defined below) to purchase in the United States until November 1, 2016



16
    See, e.g., OptumRx, Seroquel XR (quetiapine) – First Time Generic,
https://professionals.optumrx.com/content/dam/optum3/professional-
optumrx/news/rxnews/new-generics/newgenerics_seroquelxr_2016-1102.pdf.
17
   See DailyMed, LABEL: QUETIAPINE FUMARATE EXTENDED RELEASE,
https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=7283b14f-023d-466f-
a7eb-4356803d7c65&audience=consumer (showing AstraZeneca with a May 1,
2017 launch date as an “NDA Authorized Generic”).

                                        12
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 13 of 93 PageID #: 413




and, for a period of six months thereafter, there was only one generic available for

each strength of Seroquel XR (marketed by Par in the 50mg, 150mg, 200mg, and

300mg strengths and by Accord in the 400mg strength) instead of two, which would

have driven down the costs of the generics during that 180-day period.

      25.    But for the unlawful Non-Compete Agreements, one or more generic

versions of Seroquel XR (in each strength) would have entered the market much

earlier – either following patent litigation victory by Handa and/or Accord,

launch(es) by Handa and/or Accord while patent litigation remained pending

(sometimes referred to as launching “at risk”), or via agreement(s) that did not

include unlawful reverse payments from AstraZeneca for delay. Courts have

repeatedly recognized that large reverse payments result in later generic entry dates

than what would otherwise occur. See, e.g., In re Niaspan Antitrust Litig., 42 F.

Supp. 3d 735, 751-52 (E.D. Pa. 2014). In addition, AstraZeneca would have

simultaneously launched authorized generic Seroquel XR (in each strength) when

generic entry occurred instead of waiting 180 days (as AstraZeneca actually did).

Thus, absent the unlawful Non-Compete Agreements, Plaintiffs and members of the

Class would have been able to satisfy their requirements for extended-release

quetiapine fumarate at significantly lower prices substantially earlier.

      26.    By and through the Non-Compete Agreements, AstraZeneca,

Handa/Par and Accord agreed to divide ill-gotten revenues, both during the period


                                          13
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 14 of 93 PageID #: 414




in which Handa/Par and Accord agreed not to launch (i.e., prior to November 1,

2016), and during the first 180 days after Handa/Par’s and Accord’s launch of their

respective generics during which AstraZeneca agreed not to launch authorized

generic Seroquel XR to compete with Handa/Par’s and Accord’s respective generic

products, all of which resulted in anticompetitive overcharges to Plaintiffs and

members of the Class.

      27.    Defendants thus violated Sections 1 and 2 of the Sherman Act through

the anticompetitive Non-Compete Agreements that allocated markets, restricted

output, and improperly maintained, enhanced and extended AstraZeneca’s market

and monopoly power by (1) foreclosing or delaying competition from lower-priced

generic Seroquel XR that otherwise would have entered the market earlier; (2)

foreclosing or delaying competition from authorized generic Seroquel XR that

otherwise would have entered the market earlier; and (3) fixing, raising, maintaining,

or stabilizing the prices of Seroquel XR and its generic equivalents at

supracompetitive levels.

      28.    Plaintiffs and all others similarly situated were injured and sustained

damages in the form of overcharges for branded and generic forms of Seroquel XR

as a direct result of the unlawful Non-Compete Agreements. Plaintiffs, on behalf of

the Class (defined below), file this suit to recover these overcharges (trebled).




                                          14
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 15 of 93 PageID #: 415




                    II.      JURISDICTION AND VENUE

      29.    This Complaint is filed and these proceedings are instituted under

Section 4 of the Clayton Act, 15 U.S.C. § 15(a), to recover treble damages and the

costs of suit, including reasonable attorneys’ fees, for the injuries Plaintiffs and

members of the Class sustained because of Defendants’ violations, as herein alleged,

of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2. This Court’s

jurisdiction is based upon 28 U.S.C. §§ 1331 and 1337(a), and 15 U.S.C. § 15.

      30.    Defendants transact business within this judicial district, and

Defendants’ interstate trade and commerce hereinafter described was and is carried

out, in substantial part, in this district. Venue, therefore, is appropriate within this

district under 15 U.S.C. § 22 and 28 U.S.C. § 1391(b) and (c). Moreover, in earlier

motions practice, Defendants stated that venue was appropriate in this District.

      31.    Defendants’ conduct, as described in this Complaint, was within the

flow of, was intended to, and did have a substantial effect on, the interstate

commerce of the United States, including in this District.

      32.    During the Class Period (defined below), AstraZeneca and Par

manufactured, sold, and/or shipped Seroquel XR and/or generic Seroquel XR in a

continuous and uninterrupted flow of interstate commerce. The contract and

conspiracy in which Defendants participated had a direct, substantial, and reasonably

foreseeable effect on interstate commerce.


                                          15
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 16 of 93 PageID #: 416




      33.   During the Class Period, each Defendant, or one or more of its affiliates,

used the instrumentalities of interstate commerce to join or effectuate the Non-

Compete Agreements and conspiracy.

      34.   This Court has personal jurisdiction over each Defendant because each

Defendant has transacted business, maintained substantial contacts, and/or

committed overt acts in furtherance of its illegal conduct and conspiracy throughout

the United States, including in this District. The conduct and conspiracy have been

directed at, and have had the intended effect of, causing injury to persons residing

in, located in, or doing business throughout the United States, including in this

District. Moreover, in earlier motions practice, Defendants stated that this Court

would have personal jurisdiction over Defendants.

                          III.      THE PARTIES

      35.    Plaintiff J M Smith Drug Corporation d/b/a Smith Drug Company

(“Smith Drug Company”) is a corporation organized under the laws of the State of

South Carolina and is located at 9098 Fairforest Road, Spartanburg, South Carolina

29301. Smith Drug Company purchased branded Seroquel XR and generic Seroquel

XR directly from AstraZeneca and Par respectively during the Class Period (defined

below), and was injured by the illegal conduct described herein.

      36.   Plaintiff KPH Healthcare Services, Inc. a/k/a Kinney Drugs, Inc. is a

corporation organized under the laws of the State of New York, with headquarters


                                         16
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 17 of 93 PageID #: 417




in Gouverneur, New York. KPH operates retail and online pharmacies in the

Northeast under the name Kinney Drugs, Inc. KPH is the assignee of McKesson

Corporation, who directly purchased branded Seroquel XR and generic Seroquel XR

directly from AstraZeneca and Par respectively during the Class Period (defined

below), and was injured by the illegal conduct described herein. As a result of

Defendants’ alleged anticompetitive conduct, KPH paid supracompetitive prices for

its branded and generic Seroquel XR purchases and was injured by the illegal

conduct alleged herein.

      37.    Defendant AstraZeneca Pharmaceuticals LP is a limited partnership

organized under the laws of Delaware, with a principal place of business at 1800

Concord Pike, Wilmington, Delaware 19803.

      38.    Defendant AstraZeneca LP is a Delaware limited partnership with its

principal place of business at 1800 Concord Pike, Wilmington, Delaware 19803.

      39.    Defendant AstraZeneca UK Limited is a company operating and

existing under the laws of the United Kingdom, with its principal place of business

at 15 Stanhope Gate, London, United Kingdom W1Y 6LN.

      40.    Defendant Handa Pharmaceuticals, LLC is a limited liability

corporation organized under the laws of California, with a principal place of business

at 1732 N. 1st Street, Suite 200, San Jose, California 95112.




                                         17
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 18 of 93 PageID #: 418




      41.    Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its

principal place of business at One Ram Ridge Road, Chestnut Ridge, New York

10977.

      42.    All of Defendants’ actions described in this complaint are part of, and

in furtherance of, the unlawful conduct alleged herein, and were authorized, ordered,

and/or undertaken by Defendants’ various officers, agents, employees, or other

representatives while actively engaged in the management of Defendants’ affairs (or

that of their predecessors-in-interest) within the course and scope of their duties and

employment, and/or with Defendants’ actual and/or apparent authority.

                 IV.       CLASS ACTION ALLEGATIONS

      43.    Plaintiffs bring this action on behalf of themselves and, under Federal

Rule of Civil Procedure 23(a) and (b)(3), as representatives of a class of direct

purchasers (the “Class” or “Direct Purchaser Class”) defined as follows:

      All persons or entities in the United States, including its territories,
      possessions, and the Commonwealth of Puerto Rico, who purchased
      brand or generic Seroquel XR directly from any of the Defendants at
      any time from August 2, 2015 until the effects of Defendants’ conduct
      ceases (the “Class Period”). Excluded from the Class are Defendants
      and their officers, directors, management and employees, predecessors,
      subsidiaries and affiliates, and all federal governmental entities.

      44.    Members of the Direct Purchaser Class are so numerous and/or

geographically dispersed that joinder is impracticable. While the exact number of

Class members is unknown to Plaintiffs, it is believed to be sufficiently numerous.


                                          18
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 19 of 93 PageID #: 419




The Class is readily identifiable from information and records in Defendants’

possession.

      45.       Plaintiffs’ claims are typical of members of the Class. Plaintiffs and all

members of the Class were damaged by the same wrongful conduct by Defendants,

i.e., Defendants’ anticompetitive conduct deprived the Class members of the benefits

of competition from less-expensive generic Seroquel XR, causing them to pay

artificially inflated, supracompetitive prices for brand and generic Seroquel XR.

      46.       Plaintiffs will fairly and adequately protect and represent the interests

of the Class. Plaintiffs’ interests are coincident with, and not antagonistic to, those

of the Class.

      47.       Plaintiffs are represented by counsel who are experienced and

competent in the prosecution of class action antitrust litigation, and particularly class

action antitrust litigation in the pharmaceutical industry.

      48.       Questions of law and fact common to members of the Class

predominate over questions, if any, that may affect only individual Class members,

because Defendants have acted on grounds generally applicable to the entire Class.

Such generally applicable questions are inherent in Defendants’ wrongful conduct.

      49.       Questions of law and fact common to the Class include:

                a. whether the conduct alleged herein constitutes a violation of the
                   antitrust laws;



                                             19
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 20 of 93 PageID #: 420




            b. whether Defendants conspired to suppress generic competition to
               Seroquel XR;

            c. whether Defendants’ challenged conduct suppressed generic
               competition to Seroquel XR;

            d. whether a relevant antitrust market needs to be defined in this case
               in light of the existence of direct proof of AstraZeneca’s power to
               exclude generic competition and charge supracompetitive prices for
               Seroquel XR and/or the per se illegal nature of the challenged
               conduct;

            e. if a relevant antitrust market needs to be defined, what the definition
               of the relevant antitrust market for analyzing AstraZeneca’s
               monopoly power is, and whether AstraZeneca had monopoly power
               in the relevant antitrust market;

            f. whether AstraZeneca illegally obtained or maintained monopoly
               power in the relevant market;

            g. whether Defendants’ actions constituted a per se illegal market
               allocation or output restriction agreement, or whether Defendants’
               actions are subject to the antitrust rule of reason;

            h. whether Defendants’ actions were, on balance, unreasonable
               restraints of trade;

            i. whether the activities of Defendants as alleged herein have
               substantially affected interstate commerce;

            j. whether, and to what extent, Defendants’ conduct caused antitrust
               injury (overcharges) to Plaintiffs and the Direct Purchaser Class;
               and

            k. the quantum of overcharge damages paid by the Class in the
               aggregate.

      50.   Class action treatment is a superior method for the fair and efficient

adjudication of the controversy. Among other things, class treatment will permit a
                                         20
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 21 of 93 PageID #: 421




large number of similarly situated persons to prosecute their common claims in a

single forum simultaneously, efficiently, and without the unnecessary duplication of

evidence, effort, and expense that numerous individual actions would engender. The

benefits of proceeding through the class mechanism, including providing injured

persons or entities with a method for obtaining redress on claims that could not be

practicably pursued individually, substantially outweighs potential difficulties in

management of this class action.

      51.    Plaintiffs know of no difficulty to be encountered in the maintenance

of this action that would preclude its maintenance as a class action.

                  V.       REGULATORY BACKGROUND

      A.     The Regulatory Structure for Approval of Drugs

      52.    Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), a

company seeking to market a new drug must obtain the approval of the FDA by

filing a New Drug Application (“NDA”). 21 U.S.C. §§ 301-92. An NDA must

include specific data concerning the safety and effectiveness of the drug, as well as

information on applicable patents. 21 U.S.C. §§ 355(a), (b).

      53.    When the FDA approves a brand manufacturer’s NDA, the brand

manufacturer may list in the FDA’s book of Approved Drug Products with

Therapeutic Equivalence Evaluations (called the “Orange Book”) any patent that it

certifies (1) claims either the approved drug product or approved methods of using


                                         21
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 22 of 93 PageID #: 422




the drug product, and (2) could reasonably be asserted against a generic

manufacturer who makes, uses, or sells the drug product without authorization prior

to the expiration of the listed patent(s). Relevant patents issued after NDA approval

must be listed in the Orange Book within 30 days of issuance. 21 U.S.C. §§

355(b)(1), (c)(2).

      54.    The FDA relies completely on the brand manufacturer’s certification

about its patents, as the FDA does not have the resources or authority to verify for

accuracy or trustworthiness whether those patents are valid and enforceable, and

actually cover the drug product or its use. In listing patents in the Orange Book, the

FDA merely performs a ministerial act.

             1.      The Hatch-Waxman Amendments

      55.    In 1984, Congress enacted the Hatch-Waxman Amendments to the

FDCA to expedite the entry of less expensive generic competitors to brand drugs to

reduce healthcare expenses nationwide, while also providing for patent term

extensions and the ability to file pre-launch infringement suits to bolster

pharmaceutical companies’ financial incentives to create new and innovative

products. See generally Drug Price Competition and Patent Term Restoration Act,

Pub. L. No. 98-417, 98 Stat. 1585 (1984).

      56.    The Hatch-Waxman Amendments achieved both goals, advancing

substantially the rate of generic product launches and ushering in an era of historic


                                         22
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 23 of 93 PageID #: 423




revenues and profits for brand pharmaceutical manufacturers. In 1983, before the

Hatch-Waxman Amendments, only 35% of the top-selling drugs with expired

patents had generic alternatives; by 1998, nearly all did. In 1985, prescription drug

revenue for brand and generic drugs totaled $21.6 billion; by 2013, total prescription

drug revenue had climbed to more than $329.2 billion, with generic drugs accounting

for 86% of prescriptions.18 Generics are now dispensed 95% of the time when a

generic form is available.19

         57.      The Hatch-Waxman Amendments simplified the regulatory hurdles for

prospective generic manufacturers by eliminating the need for them to file lengthy

and costly NDAs. A manufacturer seeking approval to sell a generic version of a

brand drug may instead file an ANDA. An ANDA relies on the scientific findings

of safety and effectiveness included in the brand manufacturer’s NDA. The ANDA

applicant must further show that the generic drug is bioequivalent (i.e., that the active

ingredient of the proposed generic drug is absorbed in the patient’s blood stream to

the same extent and for the same amount of time as the brand counterpart, 21 U.S.C.



18
  See IMS INSTITUTE FOR HEALTHCARE INFORMATICS, MEDICINE USE AND SHIFTING
COSTS        OF      HEALTHCARE,        at      30,      51      (Apr.      2014),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/I
MS-Medicine%20use%20and%20shifting%20cost%20of%20healthcare.pdf;
Congressional Budget Office, How Increased Competition From Generic Drugs
Has Affected Prices and Returns in the Pharmaceutical Industry 4 (July 1998).
19
     Id. at 51.

                                           23
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 24 of 93 PageID #: 424




§ 355(j)(8)(B)), and that it is pharmaceutically equivalent (e.g., that it contains the

same active ingredient(s), dosage form, route of administration, and strength as the

brand drug). Generic drugs that are both bioequivalent and pharmaceutically

equivalent are considered “therapeutically equivalent” to the brand drug. See

generally 21 U.S.C. §355(j) et seq.

      58.    The FDCA and Hatch-Waxman Amendments operate on the proven

scientific principle that therapeutically equivalent drugs are substitutable. Generic

drugs that are therapeutically equivalent to their brand counterparts are given an

“AB” rating by the FDA, a designation which causes a pharmacy presented with a

prescription for the brand to automatically dispense the generic instead.

             2.     Paragraph IV Certifications

      59.    Under the Hatch-Waxman Amendments, a generic manufacturer’s

ANDA must contain one of four certifications:

             a. that no patent for the brand drug has been filed with the FDA (a
                “Paragraph I certification”);

             b. that the patent for the brand drug has expired (a “Paragraph II
                certification”);

             c. that the patent for the brand drug will expire on a particular date and
                the generic company does not seek to market its generic product
                before that date (a “Paragraph III certification”); or

             d. that the patent for the brand drug is invalid, unenforceable, and/or
                will not be infringed by the generic manufacturer’s proposed
                product (a “Paragraph IV certification”).


                                          24
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 25 of 93 PageID #: 425




21 U.S.C. § 355(j)(2)(A)(vii).

      60.    To obtain FDA approval of an ANDA prior to the expiration of a patent

or patents listed in the Orange Book, a generic manufacturer must file a Paragraph

IV certification and serve timely notice to the brand manufacturer. The filing of an

ANDA with a Paragraph IV certification gives rise to a cause of action for patent

infringement pursuant to 35 U.S.C. § 271(e)(2) (if the patent holder can otherwise

satisfy Rule 11). If the brand manufacturer initiates a patent infringement action

against the generic filer within 45 days of receiving notice of the Paragraph IV

certification, the FDA will not grant final approval to the ANDA until the earlier of

(a) the passage of thirty months (the “30-month stay”), or (b) the issuance of a

decision by a court that the patent is invalid or not infringed by the generic

manufacturer’s ANDA. 21 U.S.C. § 355(j)(5)(B)(iii). The FDA may grant tentative

approval to an ANDA when it determines that the ANDA would otherwise be ready

for final approval but for the existence of an unexpired patent for which the generic

filer has submitted a Paragraph III certification (i.e., that the generic does not intend

to market the ANDA product prior to the expiration of the patent) or the existence

of a regulatory exclusivity, such as the 30-month stay.

             3.     First-Filer’s 180-Day Exclusivity Period

      61.    Generics may be classified as (1) first-filer generics, (2) later-filing

generics, or (3) the brand’s own authorized generic.


                                           25
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 26 of 93 PageID #: 426




      62.    To encourage manufacturers to seek approval of generic versions of

brand drugs, the Hatch-Waxman Amendments grant the first generic manufacturer

who files an ANDA with a Paragraph IV certification (the “first-filer”) a 180-day

period to market the generic version of the drug, during which the FDA may not

grant final approval to any other later-filing generic manufacturer’s ANDA for the

same brand drug. 21 U.S.C. § 355(j)(5)(B)(iv) and 21 U.S.C. § 355(j)(5)(D). That

is, when a first-filer files a substantially complete ANDA with the FDA and certifies

that at least one unexpired patent listed in the Orange Book as covering the brand

product is either invalid, unenforceable, or not infringed by the generic’s product,

the FDA cannot approve a later-filing generic company’s ANDA until that first-filer

generic has been on the market for 180 days, or until the first-filer’s 180-day

exclusivity has been forfeited. The 180-day window is referred to as the first-filer’s

180-day “exclusivity” or “exclusivity period.”

      63.    By contrast, a first-filer that informs the FDA that it intends to wait until

all Orange Book listed patents expire before marketing its product (e.g., one that

files a Paragraph III certification as to all Orange Book-listed patents) will not

receive a 180-day exclusivity period. Congress created the 180-day exclusivity

period to incentivize generic manufacturers to file Paragraph IV certifications

challenging weak patents, or to invent around such patents by creating non-

infringing generics.


                                           26
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 27 of 93 PageID #: 427




       64.     The Supreme Court has recognized that “this 180-day period of

exclusivity can prove valuable, possibly worth several hundred million dollars” to

the first-filer.20

       65.     An authorized generic, or AG, is simply the brand product, sold or

licensed by the brand for sale, under generic trade dress, at a cheaper price than the

brand price. Because the AG is already approved under the brand manufacturer’s

NDA, it can be marketed at any time, including during the first-filer’s 180-day

exclusivity period.21

       66.     A brand can also license a first-filer generic competitor to launch an

authorized generic. The first-filer’s launch of an authorized generic triggers its 180-

day exclusivity period.

       67.     If the only versions of a drug on the market are the brand and the first-

filer’s generic product, then the first-filer prices its product below the brand product,

but above what it would if there was more than one generic (such as an authorized



20
  FTC v. Actavis, Inc., 570 U.S. 136, 133 S. Ct. 2223, 2229 (2013) (internal citation
and quotation marks omitted).
21
    See, e.g., FDA, Guidance for Industry, 180-Day Exclusivity: Questions and
Answers, at 13 (Jan. 2017), https://www.fda.gov/media/102650/download; ANDA
Approval Letter from Carol Holquist, Deputy Director, Office of Regulatory
Operations, FDA, to Meredith Selby, Senior Director, Regulatory Affairs, Par
Pharmaceutical        Inc.,         at     2       (May         9,      2017),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2017/090482Orig1s000l
tr.pdf.

                                           27
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 28 of 93 PageID #: 428




generic). The lack of competition from an authorized generic therefore inflates the

price of a first-filer generic.

       B.     The Competitive Benefits of AB-Rated Generic Competition

       68.    Since the FDA deems AB-rated generic versions of brand drugs to be

just as safe and effective as their brand counterparts, the only material mode of

differentiating the two is their price. On average, generics are at least 10% less

expensive than their brand counterparts when there is a single generic competitor.

This discount typically increases to 50% - 80% (or more) when there are multiple

generic competitors on the market for a given brand.

       69.    Every state has adopted laws that either require or permit pharmacies

to automatically substitute AB-rated generic equivalents for brand prescriptions

(unless the prescribing physician has affirmatively requested the brand).

Accordingly, once one generic equivalent enters the market, the generic quickly

captures sales of the corresponding brand drug, often capturing 80% or more of the

brand’s sales within the first six months.

       70.    By 12 months post-generic entry, the Federal Trade Commission

(“FTC”) found that on average, generics had captured 90% of corresponding brand

drug sales and (with multiple generics on the market) prices had dropped 85%




                                             28
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 29 of 93 PageID #: 429




relative to brand prices.22 That is because, once multiple generic competitors enter,

the competitive process accelerates and multiple generic sellers typically compete

vigorously with each other for market share by driving prices further down toward

marginal manufacturing costs.23 As a result, competition from generic drugs is

viewed by brand drug companies, such as AstraZeneca, as a grave financial threat.

      71.    By contrast, generic competition enables purchasers (like Class

members here) to purchase substantially cheaper generic versions of a drug instead

of the more expensive brand, and to purchase generic versions of a drug at

increasingly lower prices as more generic versions of that brand drug enter the

market. In addition, generic competition enables purchasers to pay lower prices for

their remaining brand companies when the brand company lowers its brand price to

compete with the generic for sales.

      72.    Once exclusivity is lost and generic entry occurs – an event sometimes

referred to as the “patent cliff” – the brand manufacturer can expect a significant



22
   See FTC, PAY-FOR-DELAY: HOW DRUG COMPANY PAY-OFFS COST CONSUMERS
BILLIONS     AT     8     (Jan.     2010)    (“FTC       Pay-for-Delay   Study”),
http://www.ftc.gov/sites/default/files/documents/reports/pay-delay-how-drug-
company-pay-offs-cost-consumers-billions-federal-trade-commission-staff-
study/100112payfordelayrpt.pdf.
23
   See, e.g., Patricia M. Danzon & Li-Wei Chao, Does Regulation Drive Out
Competition in Pharmaceutical Markets?, 43 J.L. & ECON. 311, 314, 339-41, 354-
55 (Oct. 2000); R. Frank, The Ongoing Regulation of Generic Drugs, NEW ENG. J.
MED., v. 357, pp. 1993-96 & n.20 (Nov. 2007).

                                         29
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 30 of 93 PageID #: 430




drop in profits, as it is forced to either compete by dramatically lowering prices, or

accept dramatically lower sales. The tradeoff of longer exclusivity rights in return

for quick and effective generic entry after loss of exclusivity was fundamental to the

policies and procedures that Congress established in the Hatch-Waxman Act, and

embraced by the states in their generic substitution laws. “According to the

Congressional Budget Office, generic drugs save consumers an estimated $8 to $10

billion a year at retail pharmacies. Billions more are saved when hospitals use

generics.”24

      C.       Brand and Generic Companies Have Strong Financial Incentives
               to Agree to Anticompetitive Terms

      73.      Until a generic version of the brand drug enters the market, there is no

bioequivalent generic drug to substitute for and compete with the brand drug, and

therefore the brand manufacturer can continue to profitably charge supracompetitive

prices. Brand manufacturers, such as AstraZeneca, are well aware of generics’ rapid

erosion of their brand sales, and thus seek to delay and stall the impact of generic

competition for as long as possible, sometimes (as here) resorting to illegal means.

      74.      One way that brand manufacturers game the system to anticompetitive

effect is by paying generic manufacturers to delay entering the market. These



24
    Generic Drugs Undergo Rigorous FDA Scrutiny, FDA (Oct. 8, 2014),
https://www.fda.gov/consumers/consumer-updates/generic-drugs-undergo-
rigorous-fda-scrutiny.

                                           30
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 31 of 93 PageID #: 431




agreements not to compete are sometimes referred to as “reverse payment

agreements,” “exclusion payment agreements,” or “pay-for-delay agreements,”

which have long concerned the FTC. Brand and generic manufacturers execute

exclusion payment agreements to take advantage of the regulatory consequences

associated with the generic manufacturers’ Paragraph IV certifications.

      75.    In a typical exclusion payment agreement, the brand manufacturer pays

a generic manufacturer to delay or abandon market entry. The brand manufacturer

preserves its monopoly by effectively paying some of its monopoly profits to the

generic manufacturer, which in turn agrees to delay marketing its product.

      76.    One method of payment to a first-filer generic company comes in the

form of the brand company’s promise to not launch an “authorized generic” version

of the brand drug during the first-filer’s 180-day exclusivity. As discussed above, an

authorized generic is the brand drug, sold under the brand NDA, but sold by the

brand or a licensee under generic trade dress. Because the brand manufacturer

already has approval to sell its brand drug, it does not need to file an ANDA or obtain

any additional approval to market an authorized generic. Multiple courts have

recognized that ANDA filers have no right to be free from competition from an

authorized generic.

      77.    In a 2011 report issued at the request of Congress, the FTC concluded

that no-authorized-generic promises were being used as a payment by brands to


                                          31
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 32 of 93 PageID #: 432




generics for delayed generic entry, noting that “there is strong evidence that

agreements not to compete with an authorized generic have become a way for brand-

name companies to compensate generic competitors for delaying entry.”25

         78.    For the brand company, an authorized generic launched during the first-

filer’s 180-day exclusivity (or longer) provides a low-cost, low-risk means to regain

some of the revenue lost from the patent-cliff. However, an authorized generic

launch has a huge negative impact on the first-filer’s revenue. A first-filer generally

earns about 80% of its total income from a given generic product during its

exclusivity period. An authorized generic, when launched during that time, will

capture 50% or more of total generic unit sales during that period,26 and will cause

generic prices to decrease as a result of the price competition.27 A brand company’s

promise not to launch an authorized generic during the first-filer’s 180-day


25
   FTC, AUTHORIZED GENERIC DRUGS: SHORT-TERM EFFECTS AND LONG-TERM
IMPACT (“FTC, Authorized Generic Drugs”) (August 2011) at vi,
https://www.ftc.gov/sites/default/files/documents/reports/authorized-generic-
drugs-short-term-effects-and-long-term-impact-report-federal-trade-
commission/authorized-generic-drugs-short-term-effects-and-long-term-impact-
report-federal-trade-commission.pdf.
26
     Id. at iii, vi, 41-48, 57-59.
27
   Id. at, e.g., ii-iii, vi-vii, 40, 5 n.21 (citing IMS CONSULTING, IMS HEALTH,
ASSESSMENT OF AUTHORIZED GENERICS IN THE U.S. (2006) (written for
PhRMA (Pharmaceutical Research and Manufacturers of America)),
http://replay.web.archive.org/20061009134405/http://www.phrma.org/files/IMS%
20Authorized%20Generics%20Report_6-22-06.pdf.


                                           32
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 33 of 93 PageID #: 433




exclusivity period is thus a very valuable payment to the first-filer, doubling the first-

filer’s unit sales and more than doubling its revenues and profits (by removing a

source of price competition). Correspondingly, a brand company’s promise not to

launch an authorized generic represents a substantial sacrifice of the revenues and

profits for the brand that the brand company would have otherwise earned by

launching an authorized generic. Those revenues and profits are instead ceded, by

way of the no-authorized generic promise, to the first-filer generic, who has no right

to be free from competition from an authorized generic.

      79.    For a first-filer preparing to market a generic version of a brand product

like Seroquel XR, like Handa/Par for the 50mg, 150mg, 200mg and 300mg strengths

and Accord for the 400mg strength, the difference between (1) selling the only

generic product for six months and (2) selling a generic product while competing

against an authorized generic for the first six months of generic marketing, is

substantial, and worth up to hundreds of millions of dollars. These economic realities

are well known in the pharmaceutical industry, and the FTC’s authorized generic

report cites numerous documents from industry participants confirming the financial

impact of an authorized generic and, by necessary implication, its absence.

      80.    A no-authorized generic agreement between brand and generic drug

companies – horizontal competitors – unjustly enriches both companies and injures

consumers twice over: first, it prolongs the period during which only the high-priced


                                           33
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 34 of 93 PageID #: 434




brand is available; and second, it ensures that, even after delayed generic competition

begins, generic prices are artificially inflated by the absence of a second generic

competitor (the authorized generic).

      81.    Here, Handa/Par and Accord each agreed to delay competing in the

market for Seroquel XR in exchange for AstraZeneca’s promise to Handa/Par and

to Accord not to launch authorized generic Seroquel XR in competition with

Handa/Par’s and Accord’s generic Seroquel XR products during Handa/Par’s and

Accord’s respective 180-day exclusivity periods. As set forth further below, these

promises not to launch authorized generic Seroquel XR, which were part of the Non-

Compete Agreements, constituted large payments to each of Handa/Par and Accord

for which there can be no redeeming procompetitive justification, because they

represent per se illegal market allocation or output restriction agreements, and/or

because even if analyzed under the rule of reason, a no-authorized-generic promise

lacks any cognizable procompetitive justification as a matter of law.

      D.     Regulatory Impact of Pay-for-Delay Agreements on Final
             Approval

      82.    Generic companies that receive payments to delay the market entry of

their generics for a period of years have no regulatory or economic incentive to seek

final approval for their ANDAs until much closer in time to the agreed-upon,

purchased launch date. Their resources are better spent on other ANDAs that have

more immediate launch potentials and it is not in their best interest to obtain final
                                          34
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 35 of 93 PageID #: 435




approval yet not launch in the near term, as it tends to raise anticompetitive red flags.

The same is also true concerning the generics’ manufacturing of commercial

quantities of generic product intended for launch. Given the limited expiration shelf-

life of generic drugs – which is usually 24 months – generic companies have no

incentive to obtain ingredients and manufacture commercial quantities of product

too far ahead of agreed-upon launch dates. It is also not unusual for generic

companies that have entered into pay-for-delay agreements with brand companies to

use the interim period of time between the agreement and the delayed entry date to

make adjustments to certain aspects of their ANDA that would otherwise not be

made or would ordinarily be made post-approval and post-commercial launch.

      83.    It is also often the case that FDA is made aware of Paragraph IV patent

litigation settlements between brand and generic companies, as well as the agreed

upon entry date. Given the limited resources of FDA, it has no interest in working

to grant immediate final approval to ANDAs for generic drugs that are not slated,

because of an agreement between the generic and brand companies, to enter the

market for several years. Most often, and regardless of its knowledge or lack of

knowledge about patent litigation settlements, FDA will simply wait, or even require

that generic companies initiate additional, final approval activities nearer in time to

the date that the generics know they are eligible or desire to enter the market with

their ANDA-based products.


                                           35
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 36 of 93 PageID #: 436




      84.   In the context of the facts at issue here, after settling with AstraZeneca

in 2011 with a generic entry date years ahead in exchange for a reverse payment,

Handa (and eventually Par), and Accord had no interest in obtaining, and no need to

obtain, final approval of their respective generic Seroquel XR ANDAs in the near

term, and the FDA, likewise, had no interest or need to grant such final approval

until the agreed generic launch date was nearing.

      85.   As concerns Accord, the agreement between AstraZeneca and Accord

delayed the launch of Accord’s generic Seroquel XR 400 mg ANDA product until

November 1, 2016. Thus, Accord and FDA geared their respective resources towards

meeting that date in 2016, not an earlier period of time. Indeed, Accord’s 400 mg

generic Seroquel XR ANDA received final approval precisely on November 1, 2016,

at which time it entered the market. The timing of final FDA approval was no

coincidence, but a direct result of the agreed entry date that AstraZeneca had

purchased with its large reverse payment to Accord.

      86.   As concerns Handa (and Par), AstraZeneca and Handa/Par delayed the

launch of Handa’s generic Seroquel XR 50, 150, 200 and 300 mg products until

November 1, 2016, and Handa/Par had the additional contractual right and economic

incentive to launch and sell generic product as supplied to it by AstraZeneca for at

least 180 days at least in part because Handa/Par could avoid manufacturing

responsibilities and costs by distributing product supplied by AstraZeneca. Thus,


                                         36
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 37 of 93 PageID #: 437




Handa (and Par) had no incentive to seek final approval for its ANDA versions of

these milligram strengths until approximately 180 days after November 1, 2016.

Handa (and eventually Par) and FDA geared their respective resources towards final

approval of their ANDA-based products for May 2017. Par launched less expensive

generic versions of 50, 150, 200 and 300 mg Seroquel XR on November 1, 2016

with product as supplied by AstraZeneca, and thereafter obtained final ANDA

approval from FDA for those same milligram strengths in early May 2017. Again,

this sequence of events was no coincidence, but a direct result of the agreed entry

date that AstraZeneca had purchased with its large reverse payment to Handa.

       E.     Pay-for-Delay Agreements with First-Filers                Can     Create
              Bottlenecks for Later-Filing Generics

       87.    An anticompetitive agreement entered into between the brand and the

first-filer generic often creates a bottleneck preventing the later ANDA filers from

launching, since the later ANDA filers cannot launch earlier than 180 days after the

first-filer’s launch.

       88.    Later ANDA filers have more modest financial prospects than the first-

filer generic because the later filers have no expectation of any form of market

exclusivity, such as the first-filer’s 180-day exclusivity. By the time the later ANDA

filers enter the market, they typically must compete with the brand, the first-filer, an

authorized generic, and other later filers.



                                              37
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 38 of 93 PageID #: 438




      89.    Nevertheless, in the absence of an anticompetitive agreement between

the brand company and the first-filer, the later ANDA filers have procompetitive

incentives. They are motivated to enter the market as early as possible because the

sooner they enter, the sooner they can earn profits by competing for sales in the

market, which results in lower prices.

      90.    However, later ANDA filers cannot obtain final FDA approval to enter

the market until the first-filer’s 180-day exclusivity has run or been forfeited. An

agreement between the brand and the first-filer that delays the first-filer’s entry thus

creates a bottleneck that, by delaying the first filer’s 180-day exclusivity,

consequently delays the later ANDA filers’ entry as well.

      91.    Agreements      causing     such     bottlenecks    are    fundamentally

anticompetitive and are contrary to the goals of the Hatch-Waxman statutory

scheme. In particular, they extend the brand manufacturer’s monopoly profits by

blocking and delaying access to more affordable generic drugs, forcing purchasers

to buy the more-expensive brand drug instead.

                    VI.        FACTUAL ALLEGATIONS

       A.     AstraZeneca’s Seroquel XR Patents

      92.    AstraZeneca Pharmaceuticals LP is the holder of NDA No. 22-047,

under which the FDA granted approval for extended-release tablets containing

various different dosage strengths of the active ingredient 11-[4-[2-(2-


                                          38
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 39 of 93 PageID #: 439




hydroxyethoxy)ethyl]-1-piperazinyl] dibenzo [b,f] [1,4] thiazepine fumarate, which

is commonly referred to as quetiapine fumarate. AstraZeneca Pharmaceuticals LP

markets these tablets in the United States under the trademark Seroquel® XR.

      93.       AstraZeneca Pharmaceuticals LP is the owner of U.S. Patent No.

4,879,288 (“the ‘288 Patent”). The ’288 Patent issued on November 7, 1989 from

United States Application No. 07/028,473, which was filed on March 20, 1987.

Although the ’288 Patent was originally set to expire on March 20, 2007, it received

a patent term extension (“PTE”) of 1,651 days under 35 U.S.C. 156. Based upon the

PTE, the ’288 Patent expired on September 26, 2011.

      94.       AstraZeneca UK Limited is the owner of the ’437 Patent. The ’437

Patent issued on September 7, 1999 from United States Application No. 08/864,306,

which was filed on May 28, 1997. The ’437 Patent expired on May 28, 2017.

      95.       AstraZeneca submitted the ’288 and ’437 Patents for listing in the FDA

Orange Book under NDA No. 22-047. AstraZeneca Pharmaceuticals LP received

pediatric exclusivity28 for NDA No. 22-047, and the pediatric exclusivity associated

with the ’288 and ’437 Patents expired on March 26, 2012 and November 28, 2017,

respectively.

28
    Congress enacted 35 U.S.C. § 355a to incentivize drug developers to conduct
studies on their drugs in pediatric patients. Congress established as an incentive, that
if the studies were successful, FDA would grant an additional 6-months of regulatory
exclusivity running after patent expiration, during which the FDA would not approve
generic versions of the studied drug.

                                           39
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 40 of 93 PageID #: 440




      96.    Because the ’288 Patent expired on September 26, 2011 and its

pediatric exclusivity expired on March 26, 2012, neither the ’288 Patent nor its

associated pediatric exclusivity could have affected any generic drug company’s

right, ability or willingness to market a generic version of Seroquel XR after March

26, 2012.

      97.    The ’437 Patent contains one independent claim and fourteen

dependent claims. Independent claim 1 recites

      A sustained release formulation comprising a gelling agent and 11-[4-
      [2-(2-hydroxyethoxy)           ethyl]-1-piperazinyl]dibenzo-[b,f][1,4]-
      thiazepine or a pharma-ceutically acceptable salt thereof, together with
      one or more pharmaceutically acceptable excipients.

Each of the fourteen dependent claims in the ’437 Patent incorporate the

requirements of claim 1, including the requirement for a “gelling agent.” “It is

axiomatic that dependent claims cannot be found infringed unless the claims from

which they depend have been found to be infringed.” Wahpeton Canvas Co. v.

Frontier, Inc., 870 F.2d 1546, 1553 (Fed. Cir. 1989). Accordingly, no generic drug

company’s ANDA or generic drug product could infringe the ’437 Patent unless it

contained, inter alia, a “gelling agent” as claimed in the ’437 Patent.

       B.     Handa and Accord File ANDAs for Generic Versions of Seroquel
              XR

      98.    Handa and Accord were the first generic manufacturers to file ANDAs

with the FDA containing Paragraph IV certifications regarding Seroquel XR patents.


                                          40
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 41 of 93 PageID #: 441




      99.    Handa filed ANDA No. 90-482 for a generic version of extended-

release quetiapine fumarate, and amended it four times, between spring and fall of

2008. On information and belief, Handa was the first applicant to file a substantially

complete application containing a Paragraph IV certification for the 50mg, 150mg,

200mg, 300mg strengths, making Handa eligible for 180 days of regulatory

exclusivity for those strengths of generic Seroquel XR. Handa’s ANDA also

included a Paragraph IV certification for the 400mg strength, although Handa was

not the first applicant to file a substantially complete application containing a

Paragraph IV certification for the 400mg strength.

      100. Accord filed ANDA No. 90-681 for a generic version of extended-

release quetiapine fumarate on June 18, 2008.29 On information and belief, Accord

was the first applicant to file a substantially complete application containing a

Paragraph IV certification for the 400mg strength of extended-release quetiapine

fumarate, making Accord eligible for 180 days of regulatory exclusivity for that

strength of generic Seroquel XR.




29
   See Final Approval Letter from Carol Holquist, Deputy Director, Office of
Regulatory Operations, FDA, to Sabita Nair, Senior Director, Regulatory Affairs,
Accord       Healthcare      Inc.,      at     2       (Nov.      1,     2016),
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2016/090681Orig1s000
TAltr.pdf; FDA, Paragraph IV Patent Certifications (Dec. 1, 2020),
https://www.fda.gov/media/133240/download.

                                         41
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 42 of 93 PageID #: 442




      101. Because Handa and Accord were the first companies to file

substantially complete ANDAs with Paragraph IV certifications, they each stood to

receive a significant and potentially highly profitable benefit under 21 U.S.C.

355(j)(5)(B)(iv): 180 days of marketing exclusivity during which the FDA would

not give final approval to any other ANDA filer’s generic equivalent of Seroquel

XR.

      102. After receiving confirmation of receipt from the FDA for their ANDAs,

Handa sent four separate Paragraph IV notice letters to AstraZeneca of its ANDA,

each containing Paragraph IV certifications that included a detailed statement of the

factual and legal basis as to why the ’437 Patent was invalid, unenforceable, and/or

not infringed by Handa’s ANDA products. The Paragraph IV notice letters included

certifications that Handa intended to seek final FDA approval to market and to

launch its AB-rated generic Seroquel XR products before the expiration of the ‘437

patent. The Paragraph IV notice letters also included an offer of confidential access

to Handa’s ANDA as required under the Hatch-Waxman Act. The notice letters were

dated July 10, 2008, July 23, 2008, October 16, 2008, and November 14, 2008. The

notice letters gave rise to an artificial act of infringement for purposes of creating

standing, thereby allowing AstraZeneca to bring a cause of action for infringement

against Handa under the Hatch-Waxman Act (if AstraZeneca otherwise had a basis

to sue under Rule 11).


                                         42
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 43 of 93 PageID #: 443




         103. Similarly, Accord sent AstraZeneca two separate Paragraph IV notice

letters dated September 5, 2008 and January 23, 2009.30 Accord’s Paragraph IV

certifications were required by statute to include “a detailed statement of the factual

and legal basis of the opinion of the applicant that [’437 Patent] is invalid or will not

be infringed,” by Accord’s generic Seroquel XR products.31 The Paragraph IV notice

letters included certifications that Accord intended to seek final FDA approval to

market and to launch its AB-rated generic Seroquel XR products before the

expiration of the ‘437 patent. On information and belief, Accord’s Paragraph IV

notice letters also included an offer of confidential access to Accord’s ANDA as

required under the Hatch-Waxman Act. The notice letters gave rise to an artificial

act of infringement for purposes of creating standing, thereby allowing AstraZeneca

to bring a cause of action for infringement against Accord under the Hatch-Waxman

Act (if AstraZeneca otherwise had a basis to sue under Rule 11).

          C.    The Seroquel XR Patent Litigation

         104. AstraZeneca filed three patent infringement lawsuits against Handa in

response to Handa’s Paragraph IV certification notice letters. First, in response to

Handa’s notice letters dated July 10, 2008 and July 23, 2008, AstraZeneca filed civil



30
  Stipulated Facts ¶ 27, ECF No. 156-1, AstraZeneca Pharmaceuticals et al. v.
Handa Pharmaceuticals LLC, 3:10-cv-01835-JAP-TJB (D.N.J.).
31
     21 U.S.C. § 355(j)(2)(B)(iv)(II).

                                           43
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 44 of 93 PageID #: 444




action no. 08-cv-3773 in the District of New Jersey on July 28, 2008. Second, on

October 28, 2008, AstraZeneca filed civil action no. 08-cv-5328 in the District of

New Jersey in response to Handa’s notice letter dated October 16, 2008. Third, on

December 8, 2008, AstraZeneca filed civil action no. 08-cv-5997 in the District of

New Jersey in response to Handa’s notice letter dated November 14, 2008.

      105. AstraZeneca filed two patent infringement lawsuits against Accord in

response to Accord’s Paragraph IV certification notice letters. First, on September

26, 2008, AstraZeneca filed civil action no. 08-cv-04804 against Accord in the

District of New Jersey in response to Accord’s notice letter dated September 5, 2008.

Second, on February 10, 2009, AstraZeneca filed civil action no. 09-cv-00619

against Accord in the District of New Jersey in response to Accord’s notice letter

dated January 23, 2009.

      106. Several generic drug companies in addition to Handa and Accord filed

ANDAs seeking approval of generic versions of Seroquel XR (“the Later-Filing

Generics”). AstraZeneca subsequently filed seven patent infringement lawsuits

relating to generic Seroquel XR against four of the Later-Filing Generics in the

District of New Jersey. On April 8, 2010, AstraZeneca filed civil action no. 10-cv-

1835 against Anchen Pharmaceuticals, Inc. and Anchen, Inc. (together, “Anchen”).

On August 16, 2010, AstraZeneca filed civil action no. 10-cv-4203 against Osmotica

Pharmaceutical Corporation (“Osmotica”). Also on August 16, 2010, AstraZeneca


                                         44
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 45 of 93 PageID #: 445




filed civil action no. 10-cv-4205 against Torrent Pharmaceuticals Limited and

Torrent Pharma Inc. (together, “Torrent”). On September 28, 2010, AstraZeneca

filed civil action no. 10-cv-4971 against Torrent. On October 22, 2010, AstraZeneca

filed civil action no. 10-cv-5519 against Mylan Pharmaceuticals, Inc. and Mylan,

Inc. (together, “Mylan”). On April 29, 2011, AstraZeneca filed civil action no. 11-

cv-2483 against Mylan. Also on April 29, 2011, AstraZeneca filed civil action no.

11-cv-2484 against Osmotica. The foregoing seven patent infringement lawsuits are

referred to herein as “the Later-Filer Seroquel XR Patent Litigation.”

      107. The Handa Seroquel XR Patent Litigation, the Accord Seroquel XR

Patent Litigation, and the Later-Filer Seroquel XR Patent Litigation are referred to

collectively as “the Seroquel XR Patent Litigation.”

      108. During claim construction proceedings in the Seroquel XR Patent

Litigation, the district court construed the term “gelling agent” as “any substance

which forms a gel when in contact with water.”32

      109. On information and belief, the 30-month stays preventing final FDA

approval of Handa’s ANDA expired at various dates in 2011, although Handa and

AstraZeneca entered into a stipulation that Handa would not seek to enter the market




32
 See AstraZeneca Pharm., LP v. Anchen Pharm., Inc., Civ. No. 10-cv-1835, 2012
WL 1065458, at *2 (D.N.J. Mar. 29, 2012).

                                         45
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 46 of 93 PageID #: 446




prior to March 26, 2012. On information and belief, the 30-month stay preventing

final FDA approval of Accord’s ANDA also was set to expire in 2011.

        110. On or about September 29, 2011, as further described below,

AstraZeneca reached a settlement with Handa resolving the Handa Seroquel XR

Patent Litigation. As a result, some or all of Handa’s defenses in the Handa Seroquel

XR Patent Litigation were never adjudicated.

        111. On or about October 5, 2011, AstraZeneca reached a settlement with

Accord resolving the Accord Seroquel XR Patent Litigation. As a result, on

information and belief some or all of Accord’s defenses in the Accord Seroquel XR

Patent Litigation were never adjudicated.

        112. AstraZeneca did not settle with the Later-Filing Generics prior to trial

and the Later-Filer Seroquel XR Patent Litigation proceeded to a bench trial in

October 2011. At the trial, three of the Later-Filing Generics – namely, Anchen,

Osmotica, and Mylan – did not advance a non-infringement defense, in part because

their generic version(s) of Seroquel XR used hydroxypropylmethylcellulose

(“HPMC”), the “preferred gelling agent of the ’437 patent”:

        The proposed ANDA products of Anchen, Osmotica and Mylan
        Pharms contain HPMC, the preferred gelling agent of the ’437 patent.
        Anchen, Mylan and Osmotica have not contested that their proposed
        ANDA products would infringe various claims of the ’437 patent if
        those claims are not found to be invalid.33

33
     See AstraZeneca Pharm., LP, 2012 WL 1065458, at *8.

                                          46
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 47 of 93 PageID #: 447




         113. The generic Seroquel XR product of the fourth Later-Filing Generic –

i.e., Torrent – did not use HPMC but did use a “naturally-occurring hydrophilic

polymer” sold under the brand name Viscarin 209 that “hydrates and swells in the

presence of water.”34 The district court in the Later-Filer Seroquel XR Patent

Litigation concluded that Viscarin 209 was indeed a “gelling agent” under the

court’s claim construction, and found that Torrent’s generic Seroquel XR product

infringed the ’437 Patent.35

          D.       Handa’s Unadjudicated Defenses Were Meritorious

         114. Unlike the Later-Filing Generics, Handa successfully designed around

the ’437 Patent by developing a non-infringing product that did not contain as

“gelling agent” as required by each of the claims of the ’437 Patent. Instead of using

a hydrophilic “gelling agent,” Handa’s products used a hydrophobic compound

known as hydrogenated vegetable oil (“HVO”). Each of the Later-Filing Generics,

in contrast, used hydrophilic compounds that formed gels when placed in contact

with water. As explained below, Handa obtained a patent on its novel formulation

despite the ’437 Patent, reflecting the determination of the United States Patent and

Trademark Office (“PTO”) that Handa’s formulation was patentably distinct from

the formulation claimed in the ’437 Patent.


34
     Id. at *11.
35
     Id. at *13.

                                          47
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 48 of 93 PageID #: 448




      115. On July 24, 2008, Handa filed United States Provisional Application

No. 61/083,270 (“the ’270 Application”). On September 5, 2008, Handa filed United

States Application Serial No. 12/205,356 (“the ’356 Application”), which claimed

the benefit of the filing date of the ’270 Application. On May 8, 2012, the ’356

Application issued as United States Patent No. 8,173,637 (“the Handa ’637A

Patent”). On March 28, 2011, Handa filed United States Application Serial No.

13/073,873 (“the ’873 Application”), which claimed the benefit of the filing date of

the ’356 and ’270 Applications. On August 23, 2011, the ’873 Application issued as

United States Patent No. 8,003,637 (“the Handa ’637B Patent”).

      116. Handa disclosed the ’288 and ’437 Patents as prior art in the

applications that led to the Handa ’637A Patent and Handa ’637B Patent. By issuing

the Handa ’637A Patent and Handa ’637B Patent despite AstraZeneca’s ’288 and

’479 Patents, the examiner necessarily determined that the claimed compositions in

the Handa ’637A Patent and in the Handa ’637B Patent were patentably distinct from

the compositions disclosed and claimed in AstraZeneca’s ’288 and ’479 Patents.

      117. As Handa’s own patents explain, HVO is a “hydrophobic” material that

is “non-gelling”:

      Examples of hydrophobic materials that can be used to form a non-
      gelling or non-swelling controlled release matrix for the atypical
      antipsychotic drug include beeswax, white wax, emulsifying wax,
      hydrogenated vegetable oil, hydrogenated castor oil, microcrystalline
      wax, cetyl alcohol, stearyl alcohol, free wax acids such as stearic acid,
      esters of wax acids, propylene glycol mono stearate, glycerol mono
                                         48
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 49 of 93 PageID #: 449




           stearate, carnauba wax, palm wax, candelilla wax, lignite wax,
           ozokerite, ceresin wax, lardaceine, China wax and mixtures thereof.
           Other possible rate controlling excipients useful in the present
           invention include saturated hydrocarbons having from 25 to 31 carbon
           atoms, saturated alcohols having from 25 to 31 carbon atoms, saturated
           monocarboxylic acids having from 25 to 31 carbon atoms, esters
           obtained from said alcohols and monocarboxylic acids which are
           described in U.S. Pat. No. 6,923,984, incorporated herein by
           reference.36

           118. The district court’s claim construction in the Seroquel XR Patent

Litigation requires that, inter alia, the “gelling agent” interact with “water” to

“form[] a gel” (see supra); accordingly, one of the important characteristics in

determining whether a particular compound is a “gelling agent” is whether it is

“hydrophilic” (i.e., water loving) or “hydrophobic” (i.e., water hating). This is so

because “hydrophobic” compounds such as HVO generally do not interact with

water. Indeed, the ’437 Patent itself indicates that the claimed “gelling agent” must

be “hydrophilic”: “The term gelling agent as used herein means any substance,

particularly a hydrophilic substance, which forms a gel when in contact with water.

. . .”37

           119. Although Handa settled before trial in the Seroquel XR Patent

Litigation, evidence and arguments at the trial for the non-settling generics confirm

that Handa’s non-infringement defense would have prevailed at trial. In opening


36
     ’637A Patent at 6:24-39 (emphasis added).
37
     ’437 Patent at 2:43-45 (emphasis added).

                                            49
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 50 of 93 PageID #: 450




arguments, AstraZeneca’s counsel focused on the fact that the Viscarin 209 in

Torrent’s product was “hydrophilic” and interacts substantially with water:

         Torrent does not use HPMC. Instead, Torrent uses a commercial
         carrageenan material called Viscarin GP209. Carrageenan, by way of
         background, is a naturally-occurring polymer, harvested from, believe
         it or not, seaweed, like FMC’s Viscarin GP209 product is a hydrophilic,
         that is it’s water loving, it hydrates and swells in the presence of the
         water.38

         120. During the questioning of AstraZeneca’s expert regarding Viscarin

209, the hydrophilicity of the compound was a focal point of the examination:

         Q.    Can you explain what part of the ’437 patent informs you what
               is contemplated by the word “gel”?

         A.    Go back to the patent.

         Q.    I believe it’s tab four.

         A.    Tab four. In the second column is yellow highlighted materials
               of the term “gelling agent” as used herein means a substance
               particularly a hydrophilic substance, which forms a gel when in
               contact with water and thus, includes such substances as, and it
               gives a long list of substances which are polymers. The gelling
               agent is preferably hydroxypropylmethylcellulose.

         Q.    The patent states it’s particularly a hydrophilic substance. Can
               you explain to the Court what a hydrophilic gelling agent is?

         A.    Hydrophilic comes from hydro, water and philic, loves so it’s a
               material that likes water, has intrinsic positive interaction with
               water, will tend to hydrate and swell.

         Q.    So hydrophilic gelling agents will hydrate and swell?


38
     Later-Filer Seroquel XR Patent Litigation Trial Transcript (Oct. 3, 2011) at
8.

                                            50
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 51 of 93 PageID #: 451




         A.    They will hydrate and swell. . . .

         Q.    Now, Dr. Prud’homme, a moment ago when we were looking at
               the ’437 patent, we saw it refers to the use of hydrophilic
               polymers as gelling agents.

         Q.    Are carrageenans [i.e., the compounds in Viscarin 209]
               hydrophilic polymers?

         A.    Yes, they are.

         Q.    And what happens to these hydrophilic carrageenan polymers
               when they come in contact with water?

         A.    Well, they will tend to hydrate and swell. They also tend to gel.39

This questioning, like the text in the ’437 Patent itself and AstraZeneca’s opening

argument, highlight why a hydrophobic compound like the HVO in Handa’s

products was very unlikely to be found to be a “gelling agent” as required by the

claims of the ’437 Patent. Furthermore, HVO could not have satisfied the

requirement for a “gelling agent” under the doctrine of equivalents because HVO is

substantially different from the claimed “gelling agent” and further does not satisfy

the doctrine of equivalents’s function-way-result test.

         121. Had Handa not settled with AstraZeneca, Handa would have prevailed

on its non-infringement defense. In addition, on information and belief, Handa had

other meritorious defenses.




39
     Id. (Oct. 3, 2011) at 74:7-79:25.

                                            51
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 52 of 93 PageID #: 452




       E.    AstraZeneca Enters into Unlawful Reverse-Payment Agreements
             with Handa and Accord

      122. On or about September 29, 2011, AstraZeneca and Handa entered into

the Handa Non-Compete Agreement.40 On or about October 5, 2011, AstraZeneca

and Accord entered into the Accord Non-Compete Agreement.41

      123. Under the terms of the Non-Compete Agreements, Handa and Accord

respectively agreed to quit their patent fights and delay their respective generic

Seroquel XR launches until November 1, 2016. In exchange for Handa’s and

Accord’s agreements to delay launching, AstraZeneca agreed not to compete with

Handa or Accord by launching an authorized generic for the first six months after

their launches, i.e., AstraZeneca agreed not to launch an authorized generic until

May 1, 2017. The purpose and effect of the Non-Compete Agreements was to

prevent AstraZeneca from facing lower-priced generic competition for up to five



40
   See US District Court Finds SEROQUEL XR Formulation Patent Valid and
Infringed,
https://www.businesswire.com/news/home/20120329006628/en/District-Court-
Finds-SEROQUEL-XR-Formulation-Patent (Mar. 29, 2012) (“On September 29,
2011, AstraZeneca granted Handa a license to the 5,948,437 patent effective
November 1, 2016, or earlier under certain circumstances.”).
41
  See AstraZeneca enters into a settlement agreement with Accord Healthcare, Inc.
and Intas Pharmaceuticals Ltd regarding US SEROQUEL XR® patent litigation
(Oct.        5,      2011),      https://www.astrazeneca.com/media-centre/press-
releases/2011/AstraZeneca-enters-into-a-settlement-agreement-with-Accord-
Healthcare-Inc-and-Intas-Pharmaceuticals-Ltd-regarding-US-SEROQUEL-XR-
patent-litigation-05102011.html#modal-historic-confirmation.

                                       52
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 53 of 93 PageID #: 453




years and to allow Handa and Accord to sell generic Seroquel XR without

competition from authorized generic Seroquel XR for six months after Handa’s and

Accord’s November 1, 2016 generic Seroquel launches, from November 1, 2016

through April 30, 2017.

       124. On October 29, 2012, Par announced that it had acquired Handa’s

ANDA No. 90-482. As part of Par’s acquisition of Handa’s ANDA, Handa assigned

the Handa Non-Compete Agreement to Par.42 A press release issued by Handa on

May 10, 2017 stated that, under its agreement with Par, “Par’s Quetiapine XR

ANDA was developed by Handa and acquired by Par on August 3, 2012. Handa

retains the right to a portion of its profits from the sale of the product, pursuant to its

agreement with Par.” As a result of these transactions, Par became an active

participant and co-conspirator in the pre-existing conspiracy between Handa and

AstraZeneca and is jointly and severally liable for all harm flowing from the

conspiracy.

       125. AstraZeneca always intended to launch an authorized generic to

compete with Handa/Par’s and Accord’s generic Seroquel XR products, as evident

from the fact that AstraZeneca actually did so on the first day it was allowed to under



42
   See Par Pharmaceutical Acquires Rights to Market and Distribute Generic
Seroquel XR® in the U.S. (Oct. 29, 2012), https://www.prnewswire.com/news-
releases/par-pharmaceutical-acquires-rights-to-market-and-distribute-generic-
seroquel-xr-in-the-us-176239031.html.

                                            53
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 54 of 93 PageID #: 454




the terms of the Non-Compete Agreements.43 But for the Non-Compete Agreements,

AstraZeneca would have launched authorized generic Seroquel XR at the time that

Handa/Par and Accord launched, and competed for generic Seroquel XR sales

during Handa/Par’s and Accord’s 180-day exclusivity periods. Instead, because of

the Non-Compete Agreements, AstraZeneca waited 180 days after Handa/Par’s and

Accord’s generic Seroquel XR launches to launch competitive authorized generic

Seroquel XR.

      126. Accord received FDA tentative approval for its ANDA No. 90-0681 on

December 14, 2010 and final approval on November 1, 2016.44 On information and

belief, Accord’s 400mg generic Seroquel XR product would have received final

approval before November 1, 2016 absent the Accord Non-Compete Agreement.

Handa received tentative approval from FDA on December 9, 2010.45 Par obtained

final FDA approval for ANDA No. 90-482 on May 9, 2017, almost exactly the end




43
   DailyMed, LABEL: QUETIAPINE FUMARATE EXTENDED RELEASE,
https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=7283b14f-023d-466f-
a7eb-4356803d7c65&audience=consumer (showing AstraZeneca with a May 1,
2017 launch date as an “NDA Authorized Generic”).
44
    See Final Approval Letter from Carol Holquist to Sabita Nair,
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2016/090681Orig1s000
TAltr.pdf.
45
   See Tentative Approval Letter from Keith Webber to Maggie Chang at 1,
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2010/090482s000ltr.pdf
.

                                      54
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 55 of 93 PageID #: 455




of its 180-day exclusivity period.46 On information and belief, absent the Handa

Non-Compete Agreement, Handa/Par’s 50mg, 150mg, 200mg and 300mg strengths

of generic Seroquel XR would have received final FDA approval before November

1, 2016. Handa’s and Accord’s tentative FDA approvals meant that their ANDAs

were ready for FDA final approval but for the existence of a patent or regulatory

barrier.

       127. On information and belief, AstraZeneca provided Handa/Par and

Accord with licenses under its ’437 Patent, and reverse payments in the form of

agreements not to launch authorized generic versions of Handa/Par’s and Accord’s

respective strengths of generic Seroquel XR (“no-AG provisions” or “no-AG

promises”). AstraZeneca was motivated to make these reverse payments because it

was a preferable alternative to AstraZeneca than risking an adverse ruling on its

patent, which would have caused earlier generic Seroquel XR entry.

       128. But-for the Non-Compete Agreements, Par/Handa and Accord would

have been ready, able, and willing to launch their respective strengths of generic

Seroquel XR much earlier. Handa/Par’s and Accord’s generic Seroquel XR products

would have received final approval from FDA upon (1) the conclusion of the 30-



46
   Handa Pharmaceuticals, Inc. Announces FDA Approval for Generic Version of
AstraZeneca’s SEROQUEL XR® Extended Release Tablets (May 10, 2017),
https://handapharma.com/handa-pharmaceuticals-inc-announces-fda-approval-for-
generic-version-of-astrazenecas-seroquel-xr-extended-release-tablets/.

                                       55
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 56 of 93 PageID #: 456




month stays (or upon termination of the stipulation to delay marketing until March

27, 2012); (2) litigation victory by Handa/Par and Accord earlier than November 1,

2016; or (3) a licensed generic Seroquel XR entry date earlier than November 1,

2016 pursuant to agreement(s) with AstraZeneca that did not include unlawful

reverse payments from AstraZeneca to induce delay. See, e.g., King Drug Co. of

Florence, Inc. v. SmithKline Beecham Corp., 791 F.3d 388, 405 (3d Cir. 2015)

(“when the parties’ settlement includes a [payment], the generic also presumably

agrees to an early entry date that is later than it would have otherwise accepted.”);

In re Niaspan Antitrust Litig., 42 F. Supp. 3d at 751-52 (a reverse payment “is likely

to induce the generic to agree to enter the market at a date later than that to which it

would otherwise agree”).

      129. By on or about September 29, 2011, when the Handa Non-Compete

Agreement was executed, Seroquel XR was generating nearly a billion dollars per

year in revenues for AstraZeneca. Losing a substantial portion of that revenue stream

in the event Handa and/or Accord were to prevail on non-infringement or other

defenses – or in the event that AstraZeneca had not induced Handa and/or Accord

with reverse payments to agree to delay launching generic Seroquel XR for 5 years

– would have drastically reduced AstraZeneca’s profits. Thus, AstraZeneca had

enormous incentives to avoid competition from Handa and Accord by entering into

the Non-Compete Agreements.


                                          56
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 57 of 93 PageID #: 457




      130. AstraZeneca’s waiting to launch authorized generic Seroquel XR until

Handa/Par’s and Accord’s 180-day exclusivities expired did not make economic

sense. It would have been more lucrative for AstraZeneca to have simply launched

authorized generic Seroquel XR immediately upon Handa/Par’s and Accord’s

launches. AstraZeneca only agreed to delay its authorized generic launch until May

1, 2017, 180 days after Handa/Par and Accord launched generic Seroquel XR, as a

quid pro quo for Handa/Par’s and Accord’s respective agreements to delay generic

Seroquel XR competition until November 1, 2016. As explained below, Plaintiffs

were not on notice of AstraZeneca’s large reverse payments to Handa/Par and to

Accord until at least the time when it became clear that AstraZeneca took the plainly

irrational path of delaying its corresponding authorized generic Seroquel XR launch.

      131. On information and belief, as consideration for Handa/Par’s and

Accord’s agreement to forgo selling generic extended-release quetiapine fumarate in

competition with AstraZeneca’s branded Seroquel XR for up to five years,

AstraZeneca agreed to share with Handa/Par and Accord the monopoly profits from

sales of branded Seroquel XR in the form of covenants not to compete with

Handa/Par’s and Accord’s generics with authorized generic Seroquel XR. Instead of

competing, which would have resulted in lower prices of both generic and branded

Seroquel XR, AstraZeneca agreed and conspired with Handa/Par and with Accord




                                         57
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 58 of 93 PageID #: 458




to maintain the prices of extended-release quetiapine fumarate at supracompetitive

levels.

        132. The Non-Compete Agreements benefitted Handa/Par and Accord by

guaranteeing that they would be the sole generic seller on the market for their

respective strengths during their 180-day exclusivity periods, which significantly

increased Handa/Par’s and Accord’s anticipated sales revenues during their

exclusivity periods because: (1) Handa/Par and Accord would capture all of the sales

that would otherwise have gone to competing authorized generic Seroquel XR, and

(2) Handa/Par and Accord would be able to charge significantly higher prices for

their generic Seroquel XR products without price competition from competing

authorized generic Seroquel XR.

        133. A brand company’s launch of a competing authorized generic is

extremely costly to any first-filer generic, such as Handa/Par and Accord, because

the authorized generic erodes the first-filer’s share of the overall generic volume and

pushes down generic prices. The authorized generic also cuts into the first-filer’s

long-term “first mover advantage,” i.e., the continuing market advantage that can

accrue to the first entrant.47 As the FTC noted in a June 2009 report on authorized

generics, “consumers benefit and the healthcare system saves money during the 180-

day exclusivity period when an [authorized generic] enters the market, due to the

47
     See FTC, Authorized Generic Drugs at 93.

                                          58
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 59 of 93 PageID #: 459




greater discounting that accompanies the added competition provided by the

[authorized generic].”48 Thus, AstraZeneca’s covenants not to launch authorized

generic Seroquel XR during Handa/Par’s and Accord’s exclusivity periods were

extremely valuable to Handa/Par and Accord.

          134. Relatedly, AstraZeneca sacrificed large profits through its agreements

not to launch authorized generics of Handa/Par’s and Accord’s respective strengths

of generic Seroquel XR. Absent the unlawful Non-Compete Agreements, it would

make economic sense for AstraZeneca to launch authorized generics during

Handa/Par’s and Accord’s 180-day marketing exclusivity periods so that

AstraZeneca would retain 50% of the sales that Handa/Par’s and Accord’s less

expensive generics otherwise would otherwise capture.

          135. As alleged above, an authorized generic typically captures

approximately 50% of the generic unit sales during the first 180 days of generic

marketing. Thus, AstraZeneca’s promise to not launch an authorized generic

Seroquel XR (the no-AG provision) constituted very large payments to Handa/Par

and Accord.

          136. Specifically, U.S. sales of Seroquel XR for the four dosage strengths

for which Par was the first-filer (the 50mg, 150mg, 200mg and 300mg strengths)

were, and were expected to be, approximately $911 million for the 12 months ending

48
     Id. at ii.

                                           59
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 60 of 93 PageID #: 460




September 30, 2016.49 Thus Defendants could assume that 6 months (or half a year)

of brand sales (the duration of AstraZeneca’s covenant not to launch an authorized

generic) would generate revenue of approximately $455.5 million (half of

AstraZeneca’s $911 million in annual Seroquel XR revenue).

      137. As is common in the pharmaceutical industry, the generic is expected

to take 80% (or more) of the brand sales over the first six months following generic

entry. Thus, approximately $364.4 million worth of brand sales would be converted

to the generic ($455.5 million * 0.8) during the period of Handa/Par’s 180-day

exclusivity (the duration of AstraZeneca’s covenant not to launch an authorized

generic). As is also common, with only one generic on the market, the generic is

typically priced at 90% of the brand, which would result in generic sales of

approximately $327.96 million ($364.4 million * 0.9). Thus, the generic Seroquel

XR sales revenue that would have reasonably been anticipated by Handa/Par during

the 180-day exclusivity period without competition from an AG would be

approximately $327.96 million.

      138. Handa/Par’s expectations would have differed dramatically if

AstraZeneca had not promised to refrain from competing with authorized generic



49
   Handa Pharmaceuticals Announces Endo Begins Shipping Generic Version of
AstraZeneca’s SEROQUEL XR® (Nov. 1, 2016), https://handapharma.com/handa-
pharmaceuticals-announces-endo-begins-shipping-generic-version-of-
astrazenecas-seroquel-xr/.

                                        60
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 61 of 93 PageID #: 461




Seroquel XR. According to an FDA study of the effects of additional generic

competitors on the generic price, the entry of a second generic drives the average

generic price down to 52% of the brand price.50 Thus, while the generics would still

take 80% of six months of brand sales, or $364.4 million, the generic sales value

would drop to $189.488 million ($364.4 million * 0.52). And, it would reasonably

be expected that those sales would be split evenly (50% / 50%) between Handa/Par

and AstraZeneca’s authorized generic.51 Thus, without the no-AG promise in the

Handa Non-Compete Agreement, Handa/Par’s sales of generic Seroquel XR during

the first 6 months would be expected to be approximately $94.744 million ($189.488

million * 0.5).

      139. As a result, the expected value at the time of the Handa Non-Compete

Agreement to Handa/Par of the no-AG provision versus facing competition from an

AG would have been as much as approximately $233.216 million, the difference

between the amount Handa/Par would reasonably expect to earn as the only generic

seller on the market for 180 days following launch and the amount it would


50
   FDA, Generic Competition and Drug Prices (current as of Dec. 3, 2020),
https://www.fda.gov/about-fda/center-drug-evaluation-and-research/generic-
competition-and-drug-prices.
51
    FTC, Authorized Generic Drugs at vi (The Federal Trade Commission has
concluded that, when free from competition from an authorized generic, “the first-
filer’s revenue will approximately double” during the first six months of generic
competition, compared to what the first filer would make if it faced authorized
generic competition.).

                                        61
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 62 of 93 PageID #: 462




reasonably expect to earn if it faced competition from an AG during this 180-day

period ($327.96 million - $94.744 million). Thus, AstraZeneca’s agreement to not

launch an AG for 6 months following Handa/Par’s generic launch was a payment to

Handa/Par of as much as approximately $233.216 million. The value of this payment

to Handa/Par was tantamount to AstraZeneca handing this amount to Handa/Par in

cash.

        140. The same math and reasoning applies to Accord. Specifically, in

exchange for Accord’s commitment to not launch its generic version of 400mg

strength Seroquel XR until November 1, 2016, AstraZeneca promised Accord that

it would not launch an authorized generic version of 400mg strength Seroquel XR

until May 1, 2017. AstraZeneca’s sales of the 400mg strength of Seroquel XR in

2015 (the last full calendar year before generic Seroquel XR entry) were, and were

expected to be, approximately $421 million. Using the same math as used for

Handa/Par, the promise from AstraZeneca to Accord to not compete during Accord’s

180-day exclusivity period was worth approximately $107.78 million.52




52
  Specifically, Accord’s revenues without facing an AG would be expected to be
$421 million * .5 * .8 * .9, or $151.56 million. Accord’s revenues if it competed
with an AG would be expected to be $421 million * .5 * .8 * .52 * .5, or $43.78
million. The difference is $107.78 million ($151.56 million - $43.78 million).

                                       62
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 63 of 93 PageID #: 463




      141. AstraZeneca often competes with first-filers by launching authorized

generics. The FTC has found that, in the time period from 2001 to 2008, only four

companies launched more authorized generics than AstraZeneca:53




      142. On information and belief, AstraZeneca has launched authorized

generics with respect to at least the following branded drugs: Accolate, Toprol-XL,

Novaldex, Entocort EC, Pulmicort, Atacand, Plendil, Prilosec, and Nexium.




53
  FTC, Authorized Generic Drugs at 16 (“For each company, the graph includes all
AGs marketed pursuant to the company’s NDAs, whether marketed internally (e.g.,
by a subsidiary), or through an external generic partner.”).

                                        63
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 64 of 93 PageID #: 464




      143. It is economically rational for a brand manufacturer that intends to

compete for generic sales by launching an authorized generic to do so

contemporaneously with the first ANDA filer’s launch. This is because, during the

first-filer’s 180-day exclusivity, the only possible competitors for generic sales are

the first-filer and the brand’s authorized generic. No later-filing generic can launch

during this time. As the Third Circuit observed, “Absent a no-AG promise,

launching an authorized generic would seem to be economically rational for the

brand.” King Drug Co. of Florence, Inc., 791 F.3d at 405.

      144. Thus, it would have been economically rational for AstraZeneca to have

launched authorized generic Seroquel XR contemporaneously with market entry by

Handa/Par and Accord instead of after Handa/Par’s and Accord’s 180-day

exclusivity periods. In the absence of the anticompetitive Non-Compete

Agreements, AstraZeneca would have done so. Specifically, absent the Handa Non-

Compete Agreement, AstraZeneca would have launched authorized generic

Seroquel XR in the 50mg, 150mg, 200mg and 300mg strengths contemporaneous

with Handa/Par’s launch of generic Seroquel SR in these same strengths. Absent

the Accord Non-Compete Agreement, AstraZeneca would have launched authorized

generic Seroquel XR in the 400mg strength contemporaneous with Accord’s launch

of generic Seroquel XR in the 400mg strength.




                                         64
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 65 of 93 PageID #: 465




      145. Conversely, if there were no agreements preventing AstraZeneca from

launching   immediately    upon Handa/Par’s       and   Accord’s    launches,   then

AstraZeneca’s waiting until Handa/Par’s and Accord’s 180-day exclusivity periods

expired to launch authorized generic Seroquel XR was economically irrational. This

is because there was no economically rational reason for AstraZeneca to forgo its

AG Seroquel XR launches and competition with Handa/Par and Accord during

Handa/Par’s and Accord’s 180-day exclusivity periods. During the 180-day

exclusivity period, AstraZeneca was permitted to launch an authorized generic

which would only have to compete with a single generic competitor in each strength.

But after expiry of Handa/Par’s and Accord’s 180-day exclusivity periods, other

generics could and would launch and AstraZeneca’s AG would have to compete

with those other generics too. Thus, it only made sense for AstraZeneca to forego its

authorized generic launch during Handa/Par’s and Accord’s 180-day exclusivity

periods as part of anticompetitive market-allocation or output-restriction agreements

to compensate Handa/Par and Accord for delaying generic Seroquel XR

competition.

      146. The payments flowing from AstraZeneca to Handa/Par and to Accord

via the Non-Compete Agreements’ no-AG provisions had a cash value of as much

as approximately $233.216 million to Handa/Par and $107.78 million to Accord.

AstraZeneca intended that these payments would induce Handa/Par and Accord to


                                         65
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 66 of 93 PageID #: 466




stay out of the market for Seroquel XR and its generic equivalents in return for

sharing monopoly profits, a naked market allocation or output restriction agreement

and thus a per se violation of the Sherman Act. But even under the rule of reason,

the reverse payments from AstraZeneca to Handa/Par and Accord are large and

unjustified, and Defendants had no procompetitive justification or other legitimate

explanation for the payments. It is well established that there is no conceivable

procompetitive justification for a covenant to delay the launch of authorized

generics.

      147. Absent AstraZeneca’s unlawful reverse payments to Handa/Par and

Accord, any agreement resolving AstraZeneca’s patent infringement claim would

have resulted in far less (or no) delay of Handa/Par’s and Accord’s generic Seroquel

XR entry, generic competition would have been more robust, and generic prices

would have been lower. But for the Non-Compete Agreements, Handa/Par and

Accord would have launched their respective strengths of generic Seroquel XR

earlier: during patent litigation (at risk), following a patent litigation victory, or

pursuant to a negotiated entry date as part of an agreement that did not include

reverse payments.54 At the same time, AstraZeneca would have competed for generic

54
   As the Supreme Court stated, brand and generic companies can settle without
reverse payments. “They may, as in other industries, settle in other ways, for
example, by allowing the generic manufacturer to enter the patentee’s market prior
to the patent’s expiration, without the patentee paying the challenger to stay out prior
to that point.” Actavis, 570 U.S. at 158.

                                          66
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 67 of 93 PageID #: 467




Seroquel XR sales by immediately launching authorized generic Seroquel XR

instead of waiting to launch its authorized generic Seroquel XR for 6 months

following Handa/Par’s and Accord’s generic launches.

      148. On information and belief, and based on the fact that several Later-

Filing Generics actually launched 180 days after Handa/Par and Accord, several

other Later-Filing Generics had agreements with AstraZeneca that permitted entry

upon Handa/Par’s and Accord’s launch, subject to Handa/Par’s and Accord’s 180-

day exclusivity periods. Had Handa/Par and Accord launched their respective

strengths of generic Seroquel XR earlier, those Later-Filing Generics would have

launched earlier as well. But for the bottleneck of generic competition caused by the

Non-Compete Agreements, and more specifically by those agreements’ foreseeable

and intentional effect of causing Handa/Par’s and Accord’s 180-day exclusivity

periods to remain untriggered and thus unelapsed for up to five additional years, until

November 1, 2016, one or more Later-Filing Generics, would have launched earlier,

along with Handa/Par’s generic, Accord’s generic, and the authorized generic,

lowering generic Seroquel XR prices further still.

      149. The reason that Handa/Par and Accord did not launch earlier than

November 1, 2016 had nothing whatsoever to do with any purported infringement

risk flowing from the ’437 Patent. Rather, Handa/Par’s and Accord’s generic

launches were delayed by the anticompetitive Non-Compete Agreements, just as


                                          67
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 68 of 93 PageID #: 468




Defendants understood and intended. In addition, Handa/Par and Accord, as the first

ANDA filers for their respective strengths, had 180 days of regulatory exclusivity

for those strengths during which no subsequent filer could launch an ANDA version

of Seroquel XR. Thus, Handa/Par, Accord and AstraZeneca all recognized that

delaying Handa/Par’s and Accord’s generic launches in exchange for no-AG

covenants would benefit each of them. AstraZeneca would benefit by continuing to

charge monopoly prices for Seroquel XR almost until the ’437 Patent’s expiry

despite the weakness of the ’437 Patent. This is because Handa and Accord were

willing to be paid to delay their generic launches, and Handa/Par’s and Accord’s

delay would delay the triggering, and thus the elapsing, of the Handa/Par’s and

Accord’s 180-day exclusivity periods, thereby bottlenecking all generic Seroquel

XR competition. Handa/Par and Accord benefitted by securing no-AG promises

allowing them to be free from AG competition for the first six months after their

delayed generic Seroquel XR launches.

      150. According to information available publicly through the FDA, in

addition to first-filers Handa/Par and Accord, at least 12 additional companies filed

ANDAs to sell generic Seroquel XR:

              Application No.        Company
              209497                 Alignscience Pharma Inc.
              090757                 Anchen
              207655                 Aurobindo Pharma Ltd.
              202939                 IntellipharmaCeutics Corp.
              204203                 Lupin Ltd.
                                         68
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 69 of 93 PageID #: 469




              Application No.        Company
              204253                 Macleods Pharmaceuticals Ltd.
              202228                 Mylan
              208947                 Novast Laboratories
              201424                 Osmotica
              206260                 Pharmadax Inc.
              209635                 Sciegen Pharmaceuticals Inc.
              202377                 Torrent

      151. According to information available publicly through the FDA, many of

these entities received final approval on or around the end of Handa/Par’s and

Accord’s actual 180-day exclusivity periods. These included Pharmadax Inc.,

IntellipharmaCeutics Corp., Accord (as to the 150mg, 200mg and 300mg strengths),

Par (as to the 400mg strength) and Lupin Ltd. These approvals would have been

granted earlier if Handa/Par’s and Accord’s 180-day exclusivity periods had been

triggered (and elapsed) earlier as a result of Handa/Par and Accord launching generic

Seroquel XR earlier, which would have occurred absent AstraZeneca’s payments to

Handa/Par and to Accord to delay competition (i.e., absent AstraZeneca’s no-AG

promises).

      152. But for the Defendants’ ongoing performance under the Non-Compete

Agreements, generic competition for Seroquel XR, including competition from

authorized generic Seroquel XR, would have occurred earlier, and prices for

extended-release quetiapine fumarate would have been lower. But for Defendants’

ongoing, illegal anticompetitive conduct, generic versions of Seroquel XR would


                                         69
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 70 of 93 PageID #: 470




have become available much earlier – either through a Handa and/or Accord patent

victory, at-risk launch, or agreement(s) that did not include unlawful payments for

delay. Plaintiffs and other members of the Class would have paid lower prices for

Seroquel XR and its generic equivalents. Defendants, by their conduct, have injured

Plaintiffs and other members of the Class by causing them to pay millions of dollars

in overcharges on their purchases of extended-release quetiapine fumarate.

                 VII.       CONTINUING VIOLATIONS

      153. This Complaint alleges a continuing course of conduct (including

conduct within the limitations period), and Plaintiffs and members of the Class can

recover for damages that they suffered during the limitations period. Accordingly,

Plaintiffs’ first class action complaint, filed on August 2, 2019, allows Class

members to recover for all damages for the preceding four years.

                VIII.       ANTICOMPETITIVE EFFECT

      154. The Non-Compete Agreements enabled Defendants to: (a) prevent and

delay until November 1, 2016 the entry of less-expensive generic versions of

Seroquel XR products in the United States; (b) fix, raise, maintain, or stabilize the

price of Seroquel XR products; (c) allocate to AstraZeneca 100% of the U.S. market

for Seroquel XR and its generic equivalents until November 1, 2016; (d) allocate to

Handa/Par 100% of U.S. sales of the 50mg, 150mg, 200mg and 300mg strengths of

generic Seroquel XR from November 1, 2016 through April 30, 2017; and (e)


                                         70
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 71 of 93 PageID #: 471




allocate to Accord 100% of U.S. sales of the 400mg strength of generic Seroquel XR

from November 1, 2016 through April 30, 2017.

      155. Par launched generic 50mg, 150mg, 200mg, and 300mg strengths of

Seroquel XR on November 1, 2016, thereby triggering its 180-day exclusivity period

as to those strengths of generic Seroquel XR. Accord launched a generic version of

the 400mg strength of Seroquel XR that same day, on November 1, 2016, thereby

triggering its 180-day exclusivity period as to the 400mg strength of generic Seroquel

XR. At least three Later-Filing Generics received final approval on or about May 9,

2017, shortly following the expiry of Par’s and Accord’s 180-day exclusivity

periods.55 AstraZeneca launched authorized generic Seroquel XR for all strengths

(50mg, 150mg, 200mg, 300mg, and 400mg) at around the same time.56

      156. But for the unlawful Handa Non-Compete Agreement, Handa/Par

would have begun selling a less expensive generic version of the 50mg, 150mg,

200mg and 300mg strengths of Seroquel XR much earlier than November 1, 2016.

Such sales would have occurred via market entry by Handa/Par upon a Handa/Par


55
   See Handa Pharmaceuticals, Inc. Announces FDA Approval for Generic Version
of     AstraZeneca’s    SEROQUEL        XR®      Extended      Release Tablets,
https://handapharma.com/handa-pharmaceuticals-inc-announces-fda-approval-for-
generic-version-of-astrazenecas-seroquel-xr-extended-release-tablets/.
56
  Id. See also DailyMed, LABEL: QUETIAPINE FUMARATE EXTENDED
RELEASE, https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=7283b14f-
023d-466f-a7eb-4356803d7c65&audience=consumer (showing AstraZeneca with a
May 1, 2017 launch date as an “NDA Authorized Generic”).

                                         71
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 72 of 93 PageID #: 472




litigation victory, during patent litigation (at risk), or via a licensed entry in a

settlement with AstraZeneca that did not include a no-AG provision or any other

unlawful reverse payments from AstraZeneca to Handa/Par. In addition,

contemporaneously with market entry by Handa/Par, AstraZeneca would have

begun selling lower-priced authorized generic Seroquel XR in the 50mg, 150mg,

200mg and 300mg strengths in direct competition with the Handa/Par’s generic.

Other generic manufacturers would have launched generic Seroquel XR in the 50mg,

150mg, 200mg and 300mg strengths approximately 180 days after Handa/Par’s

launch.

      157. Similarly, but for the illegal Accord Non-Compete Agreement, Accord

would have begun selling a lower-price generic version of Seroquel XR in the 400mg

strength earlier than November 1, 2016. Such sales would have occurred via market

entry by Accord following a litigation victory, at-risk, or via a licensed entry in a

settlement with AstraZeneca that did not include a no-AG provision or any other

unlawful reverse payments from AstraZeneca to Accord. In addition,

contemporaneously with market entry by Accord, AstraZeneca would have begun

selling lower-priced authorized generic Seroquel XR in the 400mg strength in direct

competition with Accord’s generic. Other generic manufacturers would have

launched generic Seroquel XR in the 400mg strength approximately 180 days after

Accord’s generic launch.


                                         72
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 73 of 93 PageID #: 473




      158. An increasingly competitive market for Seroquel XR and its generic

equivalents, with lower prices, would have thereafter emerged as additional generic

Seroquel XR products entered the market.

      159. Defendants’ unlawful concerted action has (a) delayed and suppressed

the sale of generic Seroquel XR in the United States, (b) enabled AstraZeneca to sell

Seroquel XR at artificially inflated, supracompetitive prices, (c) enabled Handa/Par

and Accord to sell generic Seroquel XR, at artificially inflated, supracompetitive

prices, and (d) caused Plaintiffs and the Class to pay supracompetitive prices for

extended-release quetiapine fumarate tablets.

      160. Thus, Defendants’ unlawful conduct deprived Plaintiffs and the Class

of the benefits of competition that the antitrust laws were designed to ensure.

                       IX.       ANTITRUST IMPACT

      161. During the relevant period, Plaintiffs and members of the Class

purchased substantial amounts of brand and generic Seroquel XR directly from

Defendants at supracompetitive prices. As a result of Defendants’ illegal conduct,

Plaintiffs and members of the Class were compelled to pay, and did pay, artificially

inflated prices for their requirements for extended-release quetiapine fumarate.

Those prices were substantially greater than the prices that Plaintiffs and members

of the Class would have paid absent the illegal conduct alleged herein, because: (1)

the price of Seroquel XR was artificially inflated by Defendants’ illegal conduct, and


                                         73
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 74 of 93 PageID #: 474




(2) Plaintiffs and Class members were deprived of the opportunity to purchase

lower-priced generic versions of Seroquel XR sooner, which they would have done

had they had the opportunity. In addition, when generic versions of Seroquel XR

were finally available, prices of generic Seroquel XR were higher than they would

have been absent Defendants’ unlawful conduct, and so Plaintiffs and the Class have

incurred overcharges on their purchases of generic Seroquel XR as well.

         162. As a consequence, Plaintiffs and members of the Class have sustained

substantial losses and damage to their business and property in the form of

overcharges. The full amount of such damages will be calculated after discovery

and upon proof at trial.

              X.       EFFECT ON INTERSTATE COMMERCE

         163. At all material times, AstraZeneca, Par and Accord manufactured,

promoted, distributed, and/or sold substantial amounts of brand and/or generic

Seroquel XR in a continuous and uninterrupted flow of commerce across state and

national lines and throughout the United States. During the relevant time period, in

connection with the purchase and sale of brand and/or generic Seroquel XR, monies

as well as contracts, bills and other forms of business communication and

transactions were transmitted in a continuous and uninterrupted flow across state

lines.




                                         74
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 75 of 93 PageID #: 475




      164. During the relevant time period, various devices were used to effectuate

the illegal acts alleged herein, including the United States mail, interstate and foreign

travel, and interstate and foreign telephone commerce. The activities of Defendants

as charged in this Complaint were within the flow of, and have substantially affected,

interstate commerce.

      XI.       MONOPOLY POWER AND MARKET DEFINITION

      165. At all relevant times prior to November 1, 2016, AstraZeneca had and

maintained monopoly power in the market for Seroquel XR and its generic

equivalents because it had the power to maintain the price of extended-release

quetiapine fumarate at supracompetitive levels without losing substantial sales to

other products prescribed and/or used for the same purposes of Seroquel XR so as

to make the supracompetitive Seroquel XR price unprofitable.

      166. Direct proof exists that AstraZeneca had monopoly power over the

price of extended-release quetiapine fumarate. Such direct evidence includes, among

other things, the high profit margin enjoyed by AstraZeneca on its Seroquel XR sales

prior to entry of generic Seroquel XR and AstraZeneca’s ability to profitably

maintain the price of Seroquel XR well above competitive levels.

      167. “[T]he ‘size of the payment from a branded drug manufacturer to a

prospective generic is itself a strong indicator of power’—namely, the power to




                                           75
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 76 of 93 PageID #: 476




charge prices higher than the competitive level.”57 And a firm that lacks monopoly

power is not “likely to pay ‘large sums’ to induce ‘others to stay out of its market.’”58

AstraZeneca’s anticompetitive reverse payments demonstrate that AstraZeneca

enjoyed market and/or monopoly power with respect to Seroquel XR.

         168. Manufacturers attempt to differentiate brand name drugs like Seroquel

XR based on features and benefits (including safety and efficacy), not based on price.

Doctors and patients are generally price-insensitive when prescribing and taking

prescription drugs like Seroquel XR. This is due in part to the presence of insurance

that bears much of the cost of prescriptions and other institutional features of the

pharmaceutical marketplace. Different patients may respond differently to different

drugs and even drugs within its same therapeutic class do not constrain the price of

Seroquel XR. In addition, consumers do not choose prescription drugs directly; they

must be prescribed by a physician who does not pay for the drug and may not be

aware of its price. This “price disconnect” blunts price competition among different

drugs, even if they are prescribed for similar conditions.

         169. Other drugs that are not AB-rated to Seroquel XR do not exhibit

substantial cross-price elasticity of demand with Seroquel XR, and thus are not

economic substitutes for, nor reasonably interchangeable with, Seroquel XR.


    57
         Actavis, 570 U.S. at 157 (citation omitted).
    58
         Id.

                                            76
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 77 of 93 PageID #: 477




      170. Products other than generic Seroquel XR are not economic substitutes

for Seroquel XR or its generic equivalents, and the existence of other products used

to treat depression, bipolar disorder, schizophrenia, or other illnesses treated by

Seroquel XR did not significantly constrain AstraZeneca’s pricing of Seroquel XR.

On information and belief, AstraZeneca has never lowered the price of Seroquel XR

in response to the pricing of other branded or generic drugs (other than generic

Seroquel XR). AstraZeneca repeatedly and profitably raised Seroquel XR prices, by

an average of 11% per year, over the period from when brand Seroquel XR launched

through when generic Seroquel XR launched. Despite these repeated Seroquel XR

price increases, Seroquel XR did not lose substantial sales to any product used to

treat depression, bipolar disorder, schizophrenia, or other illnesses treated by

Seroquel XR (other than generic Seroquel XR, when it launched). In addition,

AstraZeneca repeatedly raised Seroquel XR prices without losing substantial sales

to other products despite the launches of lower-cost, generic versions of other

products approved to treat the same indications as Seroquel XR, including the 2012

launch of generic Seroquel IR (an immediate-release version of the same molecule

as Seroquel XR) and the 2015 entry of generic Abilify (another drug approved to

treat schizophrenia, depression, and bipolar disorder).

      171. AstraZeneca needed to control only the sales of Seroquel XR and its

generic equivalents, and no other products, in order to maintain the price of Seroquel


                                         77
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 78 of 93 PageID #: 478




XR profitably at supracompetitive prices. Only the market entry of a competing,

generic version of Seroquel XR would and did render AstraZeneca unable to

profitably maintain its prices of Seroquel XR without losing substantial sales.

      172. To the extent Plaintiffs are legally required to prove monopoly power

circumstantially by first defining a relevant product market, the relevant product

market is Seroquel XR (in all its forms and dosage strengths) and generic Seroquel

XR (in all its forms and dosage strengths), or, equivalently, extended-release

quetiapine fumarate. The relevant geographic market is the United States.

      173. AstraZeneca’s anticompetitive reverse payments to Handa/Par and to

Accord demonstrate that AstraZeneca enjoyed market and/or monopoly power with

respect to extended-release quetiapine fumarate tablets.

      174. A small but significant non-transitory price increase above the

competitive level for Seroquel XR by AstraZeneca would not cause a loss of sales

sufficient to make the price increase unprofitable.

      175. At competitive price levels, Seroquel XR does not exhibit significant

positive cross-price elasticity of demand with any product other than generic

Seroquel XR.

      176. AstraZeneca, at all relevant times, enjoyed high barriers to entry with

respect to competition to the above-defined relevant product market due to patent

and other regulatory protections, and high costs of entry and expansion.


                                         78
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 79 of 93 PageID #: 479




      177. During the relevant period, Defendants’ anticompetitive conduct has

significantly damaged competition and consumers through a reduction of output and

higher prices caused by an elimination or reduction of lower cost generic Seroquel

XR throughout the United States.

      178. AstraZeneca has maintained and exercised the power to exclude and

restrict competition to Seroquel XR. AstraZeneca sold Seroquel XR at prices well

in excess of marginal costs and substantially in excess of the competitive price, and

enjoyed high profit margins.

      179. At all relevant times prior to November 1, 2016, AstraZeneca’s market

share in the relevant market was 100%, implying substantial monopoly power.

                    XII.   CLAIM ONE
      VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
      (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC
      SEROQUEL XR 50MG, 150MG, 200MG AND 300MG STRENGTHS)
             AGAINST ASTRAZENECA, HANDA AND PAR

      180. Plaintiffs hereby incorporate each preceding and succeeding paragraph

as though fully set forth herein.

      181. Defendants have engaged in an unlawful contract, combination, or

conspiracy that has unreasonably restrained trade or commerce in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1.

      182. On or about September 29, 2011, when the Handa Non-Compete

Agreement was executed, and at times prior to the formal execution thereof,


                                         79
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 80 of 93 PageID #: 480




Defendants entered into an illegal contract, combination and conspiracy in restraint

of trade under which AstraZeneca agreed to make a large reverse payment to

Handa/Par in exchange for Handa/Par’s agreement to delay bringing its 50mg,

150mg, 200mg and 300mg strengths (the “Handa/Par Strengths”) of generic

Seroquel XR to the market for up to 5 years. The purpose and effect of the Handa

Non-Compete Agreement was to: (a) allocate to AstraZeneca 100% of the U.S. sales

of extended-release quetiapine fumarate for the Handa/Par Strengths until November

1, 2016; (b) delay the availability of generic Seroquel XR in the Handa/Par Strengths

in the United States, thereby protecting Seroquel XR from any generic competition

in those strengths until November 1, 2016; (c) delay the entry of AstraZeneca’s

authorized generic in the Handa/Par Strengths until May 1, 2017, 180 days after

Handa/Par’s generic entry in the Handa/Par Strengths, and allocate to Handa/Par

100% of U.S. sales of generic extended-release quetiapine fumarate for the

Handa/Par Strengths prior to that time; and (d) fix and maintain, at supracompetitive

levels, the price Plaintiffs and Class members paid for extended-release quetiapine

fumarate in the Handa/Par Strengths.

      183. Par joined the illegal contract, combination and conspiracy in restraint

of trade during its pendency when Par acquired Handa’s ANDA and Handa assigned

the Handa Non-Compete Agreement to Par. Par then further participated in the

illegal contract, combination and conspiracy in restraint of trade by performing and


                                         80
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 81 of 93 PageID #: 481




abiding by the unlawful Handa Non-Compete Agreement, by selling generic

Seroquel at supracompetitive prices, and by dividing the ill-gotten gains with Handa.

      184. The Handa Non-Compete Agreement harmed Plaintiffs and the Class

as set forth above.

      185. Defendants are jointly and severally liable for the Handa Non-Compete

Agreement under either the per se standard or the rule of reason standard.

      186. There is and was no legitimate, non-pretextual, procompetitive

justification for the payment from AstraZeneca to Handa/Par that outweighs its

harmful effect. Even if there were some conceivable such justification, the payment

was not necessary to achieve, nor the least restrictive means of achieving, such a

purpose.

      187. As a direct, proximate, foreseeable, and intended result of Defendants’

agreement in restraint of trade, as alleged herein, Plaintiffs and the Class were

harmed and suffered overcharge damages as aforesaid.

                  XIII.    CLAIM TWO
      VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
      (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC
      SEROQUEL XR 50MG, 150MG, 200MG AND 300MG STRENGTHS)
              AGAINST ASTRAZENECA, HANDA AND PAR

      188. Plaintiffs hereby incorporate each preceding and succeeding paragraph

as though fully set forth herein.




                                         81
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 82 of 93 PageID #: 482




      189. At all relevant times prior to November 1, 2016, AstraZeneca possessed

substantial market power (i.e., monopoly power) in the relevant market. AstraZeneca

possessed the power to control and maintain prices in, prevent prices from falling in,

and exclude competitors from, the relevant market.

      190. Through the Handa Non-Compete Agreement, AstraZeneca, Handa

and Par conspired to unlawfully maintain AstraZeneca’s monopoly power in the

relevant market by agreeing to block and delay market entry of generic Seroquel XR

in the Handa/Par Strengths.

      191. The Handa Non-Compete Agreement (a) allocated to AstraZeneca

100% of the U.S. sales of extended-release quetiapine fumarate in the Handa/Par

Strengths until November 1, 2016; (b) delayed the availability of generic versions of

Seroquel XR in the Handa/Par Strengths in the United States, thereby protecting

Seroquel XR in the Handa/Par Strengths from any generic competition until

November 1, 2016; (c) delayed the entry of AstraZeneca’s authorized generic in the

Handa/Par Strengths until May 1, 2017, 180 days after Handa/Par’s generic entry in

the Handa/Par Strengths, and allocated to Handa/Par 100% of the U.S. sales of

generic extended-release quetiapine fumarate in the Handa/Par Strengths prior to

that time; and (d) fixed and maintained, at supracompetitive levels, the price

Plaintiffs and Class members paid for extended-release quetiapine fumarate in the

Handa/Par Strengths.


                                         82
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 83 of 93 PageID #: 483




      192. The goal, purpose and/or effect of the Handa Non-Compete Agreement

was to maintain, enhance, and extend AstraZeneca’s monopoly power, in violation

of Sherman Act Section 2, 15 U.S.C. § 2. The Handa Non-Compete Agreement was

intended to and did prevent and/or delay generic competition to Seroquel XR in the

Handa/Par     Strengths      and   enabled        AstraZeneca   to   continue   charging

supracompetitive prices for Seroquel XR in the Handa/Par Strengths without a

substantial loss of sales.

      193. Defendants knowingly and intentionally conspired to maintain,

enhance, and extend AstraZeneca’s monopoly power in the relevant market.

      194. Defendants specifically intended that the Handa Non-Compete

Agreement would maintain AstraZeneca’s monopoly power in the relevant market,

and injure Plaintiffs and the Class thereby.

      195. Defendants each committed at least one overt act in furtherance of the

conspiracy.

      196. As a direct, proximate, foreseeable, and intended result of Defendants’

concerted monopolistic conduct, as alleged herein, AstraZeneca unlawfully

maintained, enhanced, and extended its monopoly power and Plaintiffs and the

Class were harmed and suffered overcharge damages as a result, as alleged herein.




                                             83
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 84 of 93 PageID #: 484




                 XIV.    CLAIM THREE
      VIOLATION OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C. § 1
      (AGREEMENT NOT TO COMPETE WITH BRAND AND GENERIC
       SEROQUEL XR 400MG STRENGTH) AGAINST ASTRAZENECA

      197. Plaintiffs hereby incorporate each preceding and succeeding paragraph

as though fully set forth herein.

      198. AstraZeneca, with Accord, engaged in an unlawful contract,

combination, or conspiracy that has unreasonably restrained trade or commerce in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

      199. On or about October 5, 2011, when the Accord Non-Compete

Agreement was executed, and at times prior to the formal execution thereof,

AstraZeneca entered into an illegal contract, combination and conspiracy in restraint

of trade under which AstraZeneca agreed to make a large reverse payment to Accord

in exchange for Accord’s agreement to delay bringing its 400mg strength (the

“Accord Strength”) of generic Seroquel XR to the market for up to 5 years, the

purpose and effect of which was to: (a) allocate to AstraZeneca 100% of the U.S.

sales of extended-release quetiapine fumarate for the Accord Strength until

November 1, 2016; (b) delay the availability of generic Seroquel XR in the Accord

Strength in the United States, thereby protecting Seroquel XR from any generic

competition until November 1, 2016; (c) delay the entry of AstraZeneca’s authorized

generic in the Accord Strength until May 1, 2017, 180 days after Accord’s entry with

generic Seroquel XR in the Accord Strength, and allocate to Accord 100% of U.S.
                                         84
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 85 of 93 PageID #: 485




sales of generic extended-release quetiapine fumarate for the Accord Strength prior

to that time; and (d) fix and maintain, at supracompetitive levels, the price Plaintiffs

and Class members paid for extended-release quetiapine fumarate in the Accord

Strength.

      200. The Accord Non-Compete Agreement harmed Plaintiffs and the Class

as set forth above.

      201. AstraZeneca is jointly and severally liable for the Accord Non-

Compete Agreement under either the per se standard or the rule of reason standard.

      202. There is and was no legitimate, non-pretextual, procompetitive

justification for the large payment from AstraZeneca to Accord that outweighs its

harmful effect. Even if there were some conceivable such justification, the payment

(the no-AG provision) was not necessary to achieve, nor the least restrictive means

of achieving, such a purpose.

      203. As a direct, proximate, foreseeable, and intended result of the unlawful

Accord Non-Compete Agreement, as alleged herein, Plaintiffs and the Class were

harmed and suffered overcharge damages as alleged herein.

                   XV.    CLAIM FOUR
      VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
      (CONSPIRACY TO MONOPOLIZE AS TO BRAND AND GENERIC
       SEROQUEL XR 400MG STRENGTH) AGAINST ASTRAZENECA

      204. Plaintiffs hereby incorporate each preceding and succeeding paragraph

as though fully set forth herein.
                                          85
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 86 of 93 PageID #: 486




      205. At all relevant times prior to November 1, 2016, AstraZeneca possessed

substantial market power (i.e., monopoly power) in the relevant market. AstraZeneca

possessed the power to control prices in, prevent prices from falling in, and exclude

competitors from the relevant market.

      206. Through the Accord Non-Compete Agreement, AstraZeneca conspired

with Accord to maintain, enhance, and extend AstraZeneca’s monopoly power in

the relevant market by agreeing to block and delay market entry of generic Seroquel

XR in the Accord Strength.

      207. The Accord Non-Compete Agreement (a) allocated to AstraZeneca

100% of the U.S. sales of extended-release quetiapine fumarate in the Accord

Strength until November 1, 2016; (b) delayed the availability of generic versions of

Seroquel XR in the Accord Strength in the United States thereby protecting Seroquel

XR in the Accord Strength from any generic competition until November 1, 2016;

(c) delayed the entry of AstraZeneca’s authorized generic in the Accord Strength

until May 1, 2017, 180 days after Accord’s generic entry in the Accord Strength, and

allocated 100% of U.S. sales of generic extended-release quetiapine fumarate in the

Accord Strength to Accord prior to that time; and (d) fixed and maintained, at

supracompetitive levels, the price Plaintiffs and Class members paid for extended-

release quetiapine fumarate in the Accord Strength.




                                         86
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 87 of 93 PageID #: 487




      208. The goal, purpose and/or effect of the Accord Non-Compete

Agreement was to maintain, enhance, and extend AstraZeneca’s monopoly power,

in violation of Sherman Act Section 2, 15 U.S.C. § 2. The Accord Non-Compete

Agreement was intended to and did prevent and/or delay generic competition to

Seroquel XR in the Accord Strength and enabled AstraZeneca to continue charging

supracompetitive prices for Seroquel XR in the Accord Strength until November 1,

2016 without a substantial loss of sales.

      209. AstraZeneca knowingly and intentionally conspired, with Accord, to

maintain, enhance, and extend AstraZeneca’s monopoly power in the relevant

market.

      210. AstraZeneca specifically intended that the Accord Non-Compete

Agreement would maintain AstraZeneca’s monopoly power in the relevant market,

and injured Plaintiffs and the Class thereby.

      211. As a direct, proximate, foreseeable, and intended result of the Accord

Non-Compete Agreement, as alleged herein, AstraZeneca unlawfully maintained,

enhanced, and extended its monopoly power and Plaintiffs and the Class were

harmed as a result, as alleged herein.




                                            87
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 88 of 93 PageID #: 488




                   XVI.   CLAIM FIVE
      VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2
      (MONOPOLIZATION AND MONOPOLISTIC SCHEME) AGAINST
                         ASTRAZENECA

      212. Plaintiffs hereby incorporate each preceding and succeeding paragraph

as though fully set forth herein.

      213. At all relevant times prior to November 1, 2016, AstraZeneca possessed

substantial market power (i.e., monopoly power) in the relevant market. AstraZeneca

possessed the power to control prices in, prevent prices from falling in, and exclude

competitors from the relevant market.

      214. By entering into the Handa Non-Compete Agreement and the Accord

Non-Compete Agreement, AstraZeneca willfully and intentionally maintained,

enhanced, and extended its monopoly power using restrictive or exclusionary

conduct, rather than by means of greater business acumen, and injured Plaintiffs and

the Class thereby. Specifically, AstraZeneca (a) allocated to itself 100% of the

market for extended-release quetiapine fumarate in all strengths in the United States

until November 1, 2016; (b) delayed the availability of generic versions of Seroquel

XR in all strengths in the United States, thereby protecting Seroquel XR in all

strengths from any generic competition until November 1, 2016; (c) delayed the

entry of its authorized generic in all strengths for 180 days after Par’s and Accord’s

entry with generic Seroquel XR products, until May 1, 2017, and allocated 100% of

U.S. sales of generic extended-release quetiapine fumarate in the Handa/Par
                                         88
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 89 of 93 PageID #: 489




Strengths to Handa/Par and 100% of U.S. sales of generic extended-release

quetiapine fumarate in the Accord Strength to Accord prior to May 1, 2017; and (d)

fixed and maintained, at supracompetitive levels, the price Plaintiffs and Class

members paid for extended-release quetiapine fumarate.

      215. It was AstraZeneca’s conscious object to further its dominance in the

relevant market by and through the anticompetitive conduct alleged herein.

      216. AstraZeneca’s anticompetitive conduct harmed competition as alleged

herein.

      217. As a direct, proximate, foreseeable, and intended result of

AstraZeneca’s illegal and monopolistic conduct, AstraZeneca unlawfully

maintained, enhanced, and extended its monopoly power, and Plaintiffs and the

Class were harmed as a result, as alleged herein.

                    XVII.        PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, on behalf of itself and the proposed Class, pray for

judgment against all Defendants, jointly and severally, as follows:

      218. That the Court determine that this action may be maintained as a class

action pursuant to Fed. R. Civ. P. 23(a) and (b)(3), and direct that reasonable notice

of this action, as provided by Fed. R. Civ. P. 23(c)(2), be given to the Class, and

declare the Plaintiffs as the representatives of the Class;




                                           89
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 90 of 93 PageID #: 490




      219. That the Court adjudge and decree that each of the Defendants has

violated Sections 1 and 2 of the Sherman Antitrust Act;

      220. That the Court enter joint and several judgments against each of the

Defendants and in favor of Plaintiffs and the Class;

      221. That Plaintiffs and all others similarly situated be awarded damages, in

an amount to be determined at trial, including post-judgment interest, suffered by

reason of Defendants’ violations and that those damages be trebled in accordance

with the law;

      222. That Plaintiffs and the Class be awarded reasonable attorneys’ fees and

costs as provided by law; and

      223. Such other and further relief as the Court may deem just and proper.

                XVIII.          JURY TRIAL DEMANDED

      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial

by jury of all claims and complaints in this Complaint so triable.



                         [SIGNATURE PAGE FOLLOWS]




                                         90
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 91 of 93 PageID #: 491




DATED: December 16, 2020            Respectfully submitted,

                                    /s/ Michael Van Gorder

                                    Michael Van Gorder (#6214)
                                    Faruqi & Faruqi, LLP
                                    3828 Kennett Pike, Suite 201
                                    Wilmington, DE 19807
                                    Tel: (302) 482-3182
                                    mvangorder@faruqilaw.com

                                    Local Counsel for Smith Drug Company and
                                    the Direct Purchaser Class

                                    Bruce E. Gerstein
                                    Joseph Opper
                                    Kimberly Hennings
                                    GARWIN GERSTEIN & FISHER LLP
                                    88 Pine Street, 10th Floor
                                    New York, NY 10005
                                    Tel: (212) 398-0055
                                    bgerstein@garwingerstein.com
                                    jopper@garwingerstein.com
                                    khennings@garwingerstein.com

                                    Interim Lead Counsel for the Direct
                                    Purchaser Class and Counsel for Smith
                                    Drug Company

David F. Sorensen                   Peter Kohn
Caitlin G. Coslett                  Joseph Lukens
BERGER MONTAGUE PC                  FARUQI & FARUQI LLP
1818 Market Street, Suite 3600      1617 JFK Blvd, Suite 1550
Philadelphia, PA 19103              Philadelphia, PA 19103
Tel: (215) 875-3000                 Tel: (215) 277-5770
dsorensen@bm.net                    pkohn@faruqilaw.com
ccoslett@bm.net                     jlukens@faruqilaw.com




                                      91
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 92 of 93 PageID #: 492




Kristyn Fields (No. KF-4461)        Stuart E. Des Roches
FARUQI & FARUQI LLP                 Andrew W. Kelly
685 Third Avenue, Floor 26          ODOM & DES ROCHES LLC
New York, NY 10017                  650 Poydras Street, Suite 2020
Tel: (212) 983-9330                 New Orleans, LA 70130
kfields@faruqilaw.com               Tel: (504) 522-0077
                                    stuart@odrlaw.com
Susan Segura                        akelly@odrlaw.com
David C. Raphael
Erin R. Leger                       Russell Chorush
SMITH SEGURA RAPHAEL &              HEIM PAYNE & CHORUSH LLP
LEGER LLP                           1111 Bagby Street, Suite 2100
221 Ansley Blvd                     Houston, TX 77002
Alexandria, LA 71303                Tel: (713) 221-2000
Tel: (318) 445-4480                 rchorush@hpcllp.com
ssegura@ssrllp.com
draphael@ssrllp.com
eleger@ssrllp.com

                       Counsel for Smith Drug Company


Dianne M. Nast (pro hac vice)
Joseph N. Roda (pro hac vice)
Michael D. Ford (pro hac vice)
NastLaw LLC
1101 Market Street, Suite 2801
Philadelphia, PA 19107
Telephone: (215) 923-9300
Fax: (215) 923-9302
dnast@nastlaw.com
jnroda@nastlaw.com
mford@nastlaw.com




                                      92
Case 1:20-cv-01076-CFC Document 135 Filed 12/16/20 Page 93 of 93 PageID #: 493




Michael L. Roberts (pro hac vice)
Karen S. Halbert (pro hac vice)
Stephanie E. Smith (pro hac vice)
Sarah E. DeLoach (pro hac vice)
Roberts Law Firm US, PC
20 Rahling Circle
Little Rock, AR 72223
Telephone: (501) 821-5575
Fax: (501) 821-4474
mikeroberts@robertslawfirm.us
karenhalbert@robertslawfirm.us
stephaniesmith@robertslawfirm.us
sarahdeloach@robertslawfirm.us

       Counsel for KPH Healthcare Services, Inc. a/k/a Kinney Drugs, Inc.




                                      93
